Privileged Attorney-Client
Communication

EXHIBIT 10.2

INFORMATION TECHNOLOGY SERVICES
AGREEMENT
between
ADVANCED MEDICAL OPTICS, INC.
and
SIEMENS BUSINESS SERVICES, INC.*

Dated August 23, 2002

*CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.


 



--------------------------------------------------------------------------------

INFORMATION
TECHNOLOGY SERVICES AGREEMENT

          This Information Technology Services Agreement (the “Agreement”) dated
as of August 23, 2002, is by and between ADVANCED MEDICAL OPTICS, INC. a
Delaware corporation, having an office address at 1700 East Saint Andrew Place,
Santa Ana, CA  92705 (“AMO”) and SIEMENS BUSINESS SERVICES, INC., a Delaware
corporation having an office address at 101 Merritt 7, 6th Floor, Norwalk, CT
06581 (“Vendor”).

RECITALS:

          In response to AMO’s Request for Proposal, dated March 22, 2002,
Vendor submitted its proposal to provide certain information technology-related
services to AMO;

          Based on the proposal, AMO and Vendor have engaged in negotiations
that have culminated in the formation of the relationship described in this
Agreement;

          Vendor desires to provide to AMO, and AMO desires to obtain from
Vendor, services relating to information technology as described in this
Agreement, on the terms and conditions set forth in this Agreement; and

          AMO and Vendor are desirous of forming a relationship to be governed
by this Agreement with respect to the provision by Vendor to AMO, and certain
other designated entities, of services relating to information technology as
described in this Agreement.

          In consideration of the agreements set forth below, AMO and Vendor
agree as follows:

ARTICLE I
DEFINITIONS AND CONSTRUCTION

          1.01      Definitions.

          The following defined terms used in this Agreement shall have the
meanings specified below:

          “Additional Designated Vendor Service Location(s)” means any location
other than a Designated Vendor Service Location or an AMO Service Location from
which Vendor provides the Covered Services.

          “Affiliate” means a Person that directly or indirectly, through one or
more intermediaries, controls, or is controlled by, or is under common control
with, a specified Person.

          “AMO” means Advanced Medical Optics, Inc.

          “AMO Agents” means the agents, subcontractors and representatives of
AMO, other than Vendor and Vendor Staff.



--------------------------------------------------------------------------------


          “AMO Competitor or AMO Competitors” means the following entities and
any of their successors and Affiliates as communicated in writing by AMO to
Vendor from time to time: Alcon Inc., Arrow International, Inc., Bausch & Lomb
Inc., Boston Scientific Corporation, Conmed Corporation, Cooper Companies,
Edwards Lifesciences Corporation, Ocular Sciences, Inc., St. Jude Medical, Inc.,
VISX, Inc., and Zimmer Holdings, Inc.  AMO may update the foregoing list up to
four (4) times each Contract Year with entities that have a material presence in
development, manufacturing, and marketing of medical devices for the eye and
contact lens care products.

          “AMO Controlled Affiliate” means any person, partnership, joint
venture, corporation, or other form of enterprise, domestic or foreign,
including subsidiaries, of, or in, which AMO directly or indirectly owns a ***
percent or more equity or other interest therein including functional entities
and units thereof.

          “AMO Data” means all data and information (where such information is
stored or transmitted electronically) (1) submitted to Vendor or Vendor Staff by
the AMO Entities or agents of the AMO Entities in connection with this Agreement
or (2) obtained, developed or produced by Vendor or Vendor Staff in connection
with this Agreement, or residing on the Vendor Provided Systems in connection
with this Agreement, including with respect to (1) and (2) hereof, data and
information (where such information is stored or transmitted electronically)
relating to the AMO Entities’ customers, employees, technology, operations,
facilities, consumer markets, products, capacities, systems, procedures,
security practices, research, development, business affairs and finances, ideas,
concepts, innovations, inventions, designs, business methodologies,
improvements, trade secrets, copyrightable subject matter, patents and other
intellectual property and proprietary information. 

          “AMO Entities” means, collectively, (1) AMO, (2) all AMO Controlled
Affiliates, and (3) such other entities or units of AMO or Business Third
Parties as may be specified by AMO to receive the Covered Services pursuant to
this Agreement.

          “AMO Equipment” means all Equipment that is owned or leased by an AMO
Entity and that is at any Vendor Designated Service Location, any Additional
Vendor Designated Service Location or any other facility of Vendor or any Vendor
Staff in connection with this Agreement.

          “AMO Manager” shall have the meaning set forth in Section 6.01.

          “AMO Proprietary Software” means the Software and Related
Documentation owned, acquired or developed by any of the AMO Entities and used
to provide the Covered Services, as set forth in Schedule 14.01 and that is
mutually agreed to in writing by the parties from time to time to be used to
provide the Covered Services.

          “AMO Service Location(s)” means any one of the AMO service locations
set forth in the SOW.

          “AMO Software” means the AMO Proprietary Software and the AMO Third
Party Software.

2



--------------------------------------------------------------------------------


          “AMO Third Party Software” means the Software and Related
Documentation that is licensed or leased by any of the AMO Entities from a third
party and used to provide the Covered Services, as set forth in Schedule 14.01
and that is mutually agreed to in writing by the parties from time to time to be
used to provide the Covered Services.

          “AMO’s Regulatory Requirements” means the laws, rules and regulations
on an international, Federal, state and local level to which the AMO Entities
are required to submit or voluntarily submit from time to time by reason of the
nature of their business.

          “Amortized Costs” means that part of the Base Charges attributable to
all Charges for Transition Services, as amortized over the first *** Contract
Years of the Initial Term, as such are set forth in Section 8.1 of the SOW.

          “Authorized Users” means users of the Services, as specified by AMO,
within and outside the AMO Entities including their employees, consultants,
business units, suppliers, customers, partners, contractors, and joint ventures.

          “Base Charges” means, for the Designated Services, the total Vendor
price for performing services for AMO in a given month, including any Amortized
Costs, which is associated with the Service Levels and the Vendor
responsibilities established as of the Effective Date, as the same is further
described and specified as the “Total Required Services” in Section 8.1 of the
SOW and those applicable incremental fees as set forth in Section 8.3 of the
SOW.

          “Business Third Parties” means any Person with whom AMO or any AMO
Controlled Affiliate conducts business or who assists AMO and/or any AMO
Controlled Affiliate in the conduct of their business.

          “Change(s)” means any change, action, or decision of the Vendor with
respect to the provision of the Covered Services or to the Software or Equipment
used to provide the Covered Services, the Services, or to the Service Levels,
and which requires the AMO Entities to change the way they conduct their
operation or their Application Software, increases charges or costs to AMO, or
adversely affects the regulatory compliance of AMO.

          “Change Control Procedures” means the written description of the
change control procedures applicable to any Changes under this Agreement.

          “Change in Control” means, respectively, the (1) consolidation or
merger of Vendor or Vendor’s ultimate parent or AMO, with or into any entity,
(2) sale, transfer or other disposition of all or substantially all of the
assets of Vendor or Vendor’s ultimate parent (provided that it shall not be
deemed a change of control if such sale, transfer or other disposition is to a
wholly owned subsidiary of Vendor or of Vendor’s ultimate parent), or (3)
acquisition by any entity, or group of entities acting in concert, of beneficial
ownership of *** or more of the outstanding voting securities or partnership
interests of Vendor or Vendor’s ultimate parent or AMO.

          “Charges” means the Base Charges and any other amounts payable by AMO
to Vendor pursuant to this Agreement or any part thereof.

3



--------------------------------------------------------------------------------


          “Claim” means any written demand or claim, or any civil, criminal,
administrative or investigative action or proceeding.

          “Confidential Information” of AMO or Vendor means all information and
documentation of AMO and Vendor, respectively, whether disclosed to or accessed
by AMO or Vendor in connection with this Agreement (1) with respect to AMO,
including, all AMO Data and all information of AMO or their customers,
suppliers, contractors and other third parties doing business with AMO, and any
other information of AMO or their customers, suppliers, contractors and all
other third parties doing business with AMO that is not permitted to be
disclosed to third parties under local laws or regulations; and (2) with respect
to AMO and Vendor, the terms of this Agreement including any subsequent pricing
and statements of work hereunder; and (3) with respect to Vendor, any
information developed without reference to AMO or without reference to or use of
AMO’s information; and (4) with respect to Vendor, any materials, software or
solutions developed for AMO or any of the AMO Entities (excluding (a) all
reports required hereunder, all Work Product and all Developed Software, and (b)
all information listed in item (1) that is incorporated or contained in such
materials, software or solutions) provided that if disclosed in tangible form
such items are clearly marked as confidential or proprietary or, if orally
disclosed, Vendor confirms the confidential nature of such information within
thirty (30) days of such disclosure.

          “Consents” means all licenses, consents, authorizations and approvals
that are necessary to allow (1) Vendor and Vendor Staff to use (a) AMO Entities’
owned and leased assets, (b) the services provided for the benefit of the AMO
Entities under the AMO Entities’ third party services contracts, (c) the AMO
Software, (d) any Vendor Software and Tools and (e) any assets owned or leased
by Vendor, (2) Vendor to manage and administer the AMO Third Party Software
pursuant to Section 14.01, (3) Vendor and Vendor Staff to (a) use any third
party services retained by Vendor to provide the Covered Services and (b) assign
to the AMO Entities the Developed Software and the Work Product and (4) the AMO
Entities and AMO Agents to use the Vendor Third Party Software after the
expiration or termination of this Agreement.

          “Contract Managers” means the AMO Manager and the Vendor Contract
Manager, collectively.

          “Contract Year” means each twelve (12) month period commencing on the
Transition Date and thereafter upon the completion of the immediately preceding
Contract Year.

          “Covered Services” means the Services, the Termination Assistance
Services, or both.

          “Customer Satisfaction Index Survey” shall have the meaning set forth
in Section 9.01.

          “Data and Systems Safeguards” shall have the meaning set forth in
Section 10.03(1).

          “Default Cure Period” shall have the meaning set forth in Section
25.05.

          “Default Notice” shall have the meaning set forth in Section 25.05.

          “Designated Service Levels” means the service levels and standards for
the performance of the Designated Services set forth in Schedule 8.01.

4



--------------------------------------------------------------------------------


          “Designated Services” shall have the meaning set forth in Section
3.01.

          “Designated Vendor Service Location(s)” means any Vendor service
location expressly set forth in the SOW. 

          “Developed Software” means any Software, modifications or enhancements
to Software and Related Documentation developed pursuant to a project or the
Change Control Procedures under this Agreement, or at the written request of and
developed specifically for any of the AMO Entities under this Agreement, by or
on behalf of (1) Vendor, (2) Vendor Staff, (3) Vendor and the AMO Entities or
AMO Agents jointly, (4) Vendor Staff and the AMO Entities or AMO Agents jointly
or (5) Vendor, Vendor Staff, the AMO Entities and AMO Agents jointly.

          “Disclosing Party” shall have the meaning set forth in Section 21.01.

          “Dispute” shall have the meaning set forth in Section 24.01.

          “DRP” means the disaster recovery plan as described in Schedule 3.08.

          “Effective Date” shall have the meaning set forth in Section 2.01.

          “End Date” means the later of (1) the expiration or termination of
this Agreement or (2) the last day of the Termination Assistance Period.

          “Equipment” means (i) computers and related equipment or hardware,
including central processing units, servers and other processors, controllers,
personal computers, notebook computers, printers, engineering work stations,
routers, modems, related interconnectivity and communications equipment,
telecommunications equipment (voice, data and video), telephone handsets, PBX
switchboards, panels, cables, storage devices, printers, terminals, LAN
switches, SAN equipment, storage subsystems, tape and other backup and/or
archive equipment, other peripherals and input and output devices, and other
tangible mechanical and electronic equipment intended for the processing, input,
output, storage, manipulation, communication, transmission and retrieval of
information and data and (ii) any associated peripherals and connecting
equipment, either owned or leased, used in connection with the items described
in clause (i) above.

          “Force Majeure Event” shall have the meaning set forth in Section
17.01.

          “Governmental Approval” means any license, consent, permit, approval
or authorization of any person or entity, or any notice to any person or entity,
the granting of which is required by applicable law, rule or regulation,
including AMO’s Regulatory Requirements, for the initiation or consummation of
the transactions contemplated by this Agreement.

          “Improved Technology” means any information technology developments,
including new developments or enhancements in methodologies, processes,
Software, Equipment, telecommunications services or other information technology
and services, that could reasonably be expected to have an impact on AMO’s or
any of the AMO Controlled Affiliates’ businesses, to the extent known and made
available within the Vendor or by Vendor.

5



--------------------------------------------------------------------------------


          “Indemnified Component” shall have the meaning set forth in Section
27.03.

          “Indemnified Party” shall have the meaning set forth in Section 27.04.

          “Indemnifying Party” shall have the meaning set forth in Section
27.04.

          “Industry Specific Data Security Laws” shall have the meaning set
forth in Section 10.03(1).

          “Initial Agreement Expiration Date” shall have the meaning set forth
in Section 2.01.

          “Initial Term” shall have the meaning set forth in Section 2.01.

          “Interest” means interest at a rate of *** more than the prime rate as
established by a source selected by AMO and reasonably approved by Vendor, but
in no event to exceed the highest lawful rate of interest.

          “Issue Date” shall have the meaning set forth in Section 24.01.

          “Judgments” means any judgment, writ, order, injunction, award or
decree of or by any court, justice or magistrate, including any bankruptcy court
or judge.

          “Losses” means and includes any and all losses, assessments, fines,
penalties, liabilities, deficiencies, interest, payments, costs and expenses
(including costs of settlement, and reasonable and actual attorneys’ fees,
accounting fees, and expert costs and fees) incurred or accrued in connection
with Claims that are the subject of indemnification under this Agreement.

          “Modified Services” means any changes to the Designated Services
requested by AMO that do not materially alter the scope of the Designated
Services or do not otherwise increase the cost of the Designated Services to
Vendor or adversely and materially affect Vendor’s ability to meet the Service
Levels.

          “Out-of-Scope Service(s)” means any service that is outside the scope
of the Designated Services.

          “Out-of-Scope Service Level(s)” means any service level and standard
of performance as may be established by Vendor and AMO in connection with an
Out-of-Scope Service, as described in Section 8.02.

          “Parties” means AMO and Vendor, collectively.

          “Party” means either AMO or Vendor, as applicable.

          “Person” means any (i) human being or (ii) general or limited
partnership, corporation, limited liability company, firm, association or other
legal entity.

          “Policy and Procedures Guide” shall have the meaning set forth in
Section 13.01.

          “Pre-Approved Subcontractors” shall have the meaning set forth in
Section 12.04(3).

6



--------------------------------------------------------------------------------


          “Privileged Work Product” shall have the meaning set forth in Section
21.02.

          “Project Staff” means the employees of Vendor and Vendor Staff who
provide the Covered Services.

          “Recipient” shall have the meaning set forth in Section 21.01.

          “Related Documentation” means, with respect to Software and Tools, all
materials, documentation, specifications, technical manuals, user manuals, flow
diagrams, file descriptions and other written information that describes the
function and use of such Software or Tools, as applicable.

          “Retained Costs” shall have the meaning set forth in Section 18.02.

          “Service Levels” means the Designated Service Levels and the
Out-of-Scope Service Levels, collectively.

          “Service Level Credits” means the performance credits set forth in
Schedule 8.01.

          “Service Location(s)” means any AMO Service Location, Designated
Vendor Service Location or Additional Designated Vendor Service Location, as
applicable.

          “Services” means the Designated Services and those Out-of-Scope
Services actually provided by Vendor and/or Vendor Staff, collectively.

          “Software” means the source code and object code version of any
applications programs, operating system software, computer software languages,
utilities, other computer programs and Related Documentation, in whatever form
or media, including the tangible media upon which such applications programs,
operating system software, computer software languages, utilities, other
computer programs and Related Documentation are recorded or printed, together
with all corrections, improvements, updates and releases thereof.

          “SOW” means the Statement of Work attached as Exhibit B.

          “Subcontractors” means any Person providing a portion of the Covered
Services for or on the behalf of Vendor with respect to Vendor’s performance of
the Covered Services under this Agreement.

          “System Software” means those programs, including documentation and
materials, that perform tasks basic to the functioning of the Equipment and that
are required to operate AMO Software, Vendor Software, and Developed Software. 
It also includes software utilities and tools that are used to manage, measure,
monitor, and provide alerts regarding Equipment or network performance,
utilization, or capacity.

          “Systems” means the Software and the Equipment, collectively, used to
provide the Covered Services.

7



--------------------------------------------------------------------------------


          “Term” means the Initial Term and any renewal or extension of the
Initial Term pursuant to Section 2.02.

          “Termination Assistance Period” means a period of time designated by
AMO, commencing on the date a determination is made that there will be an
expiration or termination of this Agreement and continuing for up to *** after
the expiration or termination of this Agreement, during which Vendor shall
provide the Termination Assistance Services in accordance with Article 26.

          “Termination Assistance Services” means the following services: (1)
the Services, to the extent AMO requests such Services or any part of the
Services during the Termination Assistance Period, (2) Vendor’s cooperation with
AMO or another service provider designated by AMO in the transfer of the
Services to AMO or such other service provider in order to facilitate the
transfer of the Services to AMO or such other service provider and (3) any
Out-of-Scope Services reasonably requested by AMO in order to facilitate the
transfer of the Services to AMO or another service provider designated by AMO.

          “Tools” means any tools, know-how, methodologies, processes,
technologies or algorithms and Related Documentation used by Vendor to develop
Software, test Software, engineer business processes or perform any other
function in providing the Covered Services.

          “Transition Acceptance Criteria” means (i) the requirements for the
Services and the obligations of Vendor and Vendor Staff set forth in the SOW and
Transition Plan, and (ii) a level of performance of the Services and a level of
operability, reliability and functionality of the Systems that meets or exceeds
the documented level of service as previously provided to AMO by Allergan, Inc.
(and its service providers) and the documented level of operability, reliability
and functionality of the systems previously accessed and used by AMO (and its
employees) in connection with such services.  In the event that AMO provides
notice of non-conformity with the Transition Acceptance Criteria, such notice if
pursuant to item (ii) above shall include the supporting documentation mentioned
in item (ii) above.

          “Transition Date” means the date Vendor has performed all functions
and services necessary to accomplish the transition of AMO’s Designated Services
to Vendor and to enable AMO to commence its testing of the Transition Services,
as such date is set forth in Section 4.01.

          “Transition Services Acceptance Date” means the date the Covered
Services are fully transitioned to Vendor, and Vendor assumes full
responsibility for all Covered Services, as such date is set forth in Section
4.01.

          “Transition Phase” means the period of time commencing on the
Effective Date and ending on the Transition Date, during which Vendor provides
the Transition Services to AMO.

          “Transition Plan” means the transition plan as set forth in Schedule
4.01.

          “Transition Schedule” means the schedule for the transition of
services and functions to Vendor from AMO, as set forth in the Transition Plan.

          “Transition Services” shall have the meaning set forth in Section
4.01.

8



--------------------------------------------------------------------------------


          “Use” means the right to load, execute, store, transmit, display,
perform, copy, maintain, modify, enhance, create derivative works, make and have
made.

          “Vendor Contract Manager” shall have the meaning set forth in Section
12.01.

          “Vendor Equipment” means the Equipment leased or owned by Vendor and
Vendor Staff that are used by Vendor and Vendor Staff to provide the Covered
Services.

          “Vendor Governmental Approval” means any license, consent, permit,
approval or authorization of any person or entity, or any notice to any person
or entity, the granting of which is required by any law, rule or regulation
relating to Vendor’s business or the provision of the Covered Services.  For the
avoidance of doubt, “Vendor Governmental Approval” shall not include any
license, consent, permit, approval or authorization of any person or entity, or
any notice to any person or entity, the granting of which is required by any
law, rule or regulation specifically relating to AMO’s receipt of the Covered
Services or to the development, manufacturing and marketing of medical devices
for eye and contact lens care products.

          “Vendor Key Employees” means the Vendor Contract Manager and such
other individuals specified in Schedule 12.02, collectively.

          “Vendor Proprietary Software” means all the Software and Related
Documentation owned or developed by or on behalf of Vendor identified in the SOW
as to be used in connection with the Covered Services and any additional
Software and Related Documentation owned or developed by or on behalf of Vendor
that the Parties may mutually agree from time to time be used in connection with
the Covered Services; and does not include any Developed Software.

          “Vendor Provided Systems” means all computer equipment and software of
Vendor and Vendor’s licensors, suppliers and subcontractors used in connection
with any of the Covered Services (all of the foregoing including source and
object code, operating systems, databases, BIOS and other chips, microcode,
firmware, applications programs, utilities, files, archives, tools, screen
designs, report forms, compilers, personal computers, LANS, WANs, intranets and
internets).

          “Vendor Software” means the Vendor Proprietary Software and the Vendor
Third Party Software, collectively.

          “Vendor Staff” means both (i) the employees of Vendor and (ii) the
agents, subcontractors, and representatives of Vendor and their employees.

          “Vendor Third Party Software” means all the Software and Related
Documentation licensed or leased by Vendor from a third party that is used in
connection with (1) the Covered Services or (2) any Vendor  Proprietary
Software.

          “Wind Down Costs” means those costs expressly set forth in Schedule
25.01, except to the extent such cost is assumed by any AMO Entity in connection
with Section 26.02. 

          “Work Product” shall have the meaning set forth in Section 14.05.

9



--------------------------------------------------------------------------------


          1.02

References .

 

 

          In this Agreement, the Exhibits and the Schedules to this Agreement:

 

 

 

 

          (1)

shall be incorporated into and deemed part of this Agreement and all references
to this Agreement shall include Exhibits and the Schedules to this Agreement;

 

 

          (2)

references to any law, legislative act, rule or regulation means references to
such law, legislative act, rule or regulation in changed or supplemented form or
to a newly adopted law, legislative act, rule or regulation replacing a previous
law legislative act, rule or regulation; and

 

 

          (3)

references to and mentions of the word “including” or the phrase “e.g.” means
“including, without limitation.”

          1.03      Headings.

          The Article and Section headings, Table of Contents and Tables of
Exhibits and Schedules are for reference and convenience only and shall not be
considered in the interpretation of this Agreement.

          1.04      Interpretation of Documents.

          In the event of a conflict between this Agreement and the terms of any
of the Schedules or Exhibits, the terms of this Agreement shall prevail.

ARTICLE II
TERM

          2.01      Initial Term.

          The initial term of this Agreement shall begin on July 23, 2002 (the
“Effective Date”) and continue until 12:00 A.M. (Pacific Time) on November 30,
2007 (the “Initial Agreement Expiration Date”), or such earlier date upon which
this Agreement may be terminated in accordance with its terms (the “Initial
Term”).  The Initial Term includes the Transition Phase, as such is set forth in
Article IV.  Unless this Agreement is renewed in accordance with Section 2.02,
this Agreement shall terminate at the end of the Initial Agreement Expiration
Date or at the end of the then-current Renewal Term, as may be applicable.

          2.02      Renewal and Extension of Agreement

          AMO may in its sole discretion, renew this Agreement for up to two (2)
successive periods of one (1) year each (each a “Renewal Term”) by giving Vendor
not less than one hundred twenty (120) days notice in writing prior to the
expiration of the Initial Term or the then current Renewal Term, as the case may
be.

10



--------------------------------------------------------------------------------


ARTICLE III
DESIGNATED SERVICES

          3.01      Generally.

          Beginning as of the Effective Date and continuing throughout the Term,
Vendor shall be responsible for providing to the AMO Entities, as directed by
AMO:

          (1)

the services described in the SOW;

 

 

          (2)

those services otherwise identified in this Agreement as being the
responsibility of Vendor (including the Transition Services, but excluding the
Termination Assistance Services);

 

 

          (3)

any services, functions or responsibilities not specifically described in this
Agreement, but which are an inherent and customary part of, and are required
for, the proper performance and delivery of the services described in (1) and
(2) above.

          ((1) through (3) together with any Modified Services thereto are
collectively referred to herein as the “Designated Services”).

          3.02      Provision of Technology and Improved Practices.

          (1) In providing the Covered Services to the AMO Entities, Vendor
shall (a) identify the least cost/highest benefit methods to implement
technology changes and introduce proven methodologies in connection with the
provision of the Covered Services and to improve the quality and cost
effectiveness of the Covered Services, and, upon AMO’s approval, subject to the
Change Control Procedures and at no additional cost except as set forth in
Section 3.02(3) below, timely implement any such technology changes and proven
methodologies as may have been so identified, (b) provide to AMO for AMO’s
evaluation in connection with the Covered Services, where possible at no
additional cost, the Improved Technology the parties agree to evaluate, and (c)
meet with AMO at least once during every ninety (90) day period during the Term
in accordance with the procedures agreed upon by the AMO Manager and the Vendor
Contract Manager to advise AMO of its activities in conformance with this
Section, to discuss the Improved Technology and to inform AMO of any new
information technology Vendor is developing or information technology trends and
directions of which Vendor is otherwise aware that could reasonably be expected
to have an impact on AMO’s or any of its AMO Controlled Affiliates’ businesses. 
If AMO elects to incorporate any Improved Technology into the Covered Services
hereunder, any such Improved Technology shall be provided to AMO hereunder,
subject to the Change Control Procedures set forth in Section 13.02.

          (2) Vendor shall, during the Term, (a) identify industry best
practices and ways and means to continuously improve the Service Levels, (b)
apply, subject to the Change Control Procedures and ***, such industry best
practices and proven improvements, techniques and tools (“Improved Practices”)
to improve the Service Levels and to benefit AMO either operationally

11



--------------------------------------------------------------------------------


or financially, (c) timely advise AMO of such Improved Practices, and (d)
include such Improved Practices in the reports provided to AMO pursuant to
Section 8.04.

          (3)  If AMO elects to incorporate into the Covered Services any
Improved Technology or Improved Practice that is specific to AMO and that will
not be used by Vendor with *** of its other customers, the Steering Committee
shall determine in good faith the appropriate sharing of any costs to implement
such Improved Technology or Improved Practice, provided that such determination
shall take into account the ability to spread such cost to such other customers
or potential customers.  Furthermore, with respect to the incorporation of any
Improved Technology or Improved Practice into the Covered Services, the Steering
Committee shall determine in good faith the appropriate sharing of each Party’s
actual, documented cost savings that may be realized prospectively over the
Term; provided however, that in the event AMO makes the entire initial capital
investment for such Improved Technology or Improved Practice, then (i) Vendor’s
share of such realized cost savings shall in no event exceed ***, and (ii) AMO
shall receive a reduction in Base Charges equivalent to not less than *** of
such realized cost savings, each effective on the implementation of such
Improved Technology or Improved Practice.

          3.03      Licenses and Permits.

          (1)

Vendor shall obtain and maintain all Vendor Governmental Approvals. 

 

 

          (2)

Vendor shall be excused from its failure to perform an obligation under this
Agreement if and to the extent its performance of such obligation is prevented
as a direct result of AMO’s failure to obtain and maintain all Governmental
Approvals specifically relating to the AMO Entities’ receipt of the Covered
Services or to the development, manufacturing and marketing of medical devices
for eye and contact lens care products.

 

 

          3.04

Changes in Law and Regulations .

 

 

          (1)

In performing the Covered Services, Vendor shall comply with all laws,
regulations and other governmental regulatory requirements applicable to
Vendor’s business or its provision of the Covered Services, provided that for
the Industry Specific Data Security Laws Vendor is only responsible for
complying with the information and instructions provided by AMO in accordance
with Section 10.03(1).  In the event of any changes in law, legislative
enactments and regulatory requirements, including AMO’s Regulatory Requirements,
that may relate to the AMO Entities’ use of the Covered Services or Vendor’s
delivery of the Covered Services, Vendor and AMO shall work together to identify
the impact of such changes on how the AMO Entities use, and Vendor delivers, the
Covered Services.  Vendor shall be responsible for any fines and penalties
arising from any noncompliance with any law, legislative enactment or regulatory
requirement applicable to Vendor’s business or its provision of the Covered
Services, except to the extent such noncompliance was caused by any AMO Entity
and provided that, if any such violation relates to a change to any AMO
Regulatory Requirement, AMO has informed Vendor of such changed requirements,
processes for implementation to accommodate such changes, and if

12



--------------------------------------------------------------------------------


 

additional resources are required for implementation of such accommodations as
determined by the Steering Committee in good faith, AMO will pay Vendor the
reasonable costs for such resources as determined by the Steering Committee in
good faith.

 

 

          (2)

Vendor shall, to the extent practicable using commercially reasonable efforts,
perform the Covered Services regardless of changes in law, legislative
enactments or regulatory requirements, including AMO’s Regulatory Requirements
(provided, however, that AMO shall have informed Vendor from time to time in
writing of the: (i) then-current AMO Regulatory Requirements and (ii) with
respect to the Industry Specific Data Security Laws, the associated safeguard
requirements provided by AMO in accordance with Section 10.03(1).  If such
changes prevent Vendor from performing a substantial part of its obligations
under this Agreement, Vendor may develop and, upon AMO’s approval, implement a
suitable workaround until such time as Vendor can perform its obligations under
this Agreement without such workaround; provided, however, that if such
workaround results in a material increase in the applicable Charges to AMO under
this Agreement, then AMO shall have the right to terminate this Agreement with
respect to the affected portions of the Covered Services (including all other
Covered Services within the same general category, type or tower of services)
without regard to Section 25.01; provided, however, that AMO *** to Vendor. 
Upon the implementation of such workaround, the Parties shall negotiate and
implement an equitable adjustment to the applicable Charges.

 

 

          3.05

Technical Architecture and P roduct Standards.

          Vendor shall comply with AMO’s information management technical
architecture and product standards as may be in effect from time to time during
the Term and communicated to Vendor by AMO in writing.

          3.06

Steering Comm ittee.

 

 

          (1)

AMO and Vendor will work together with the goal of establishing a mutually
satisfying relationship in which Vendor will supply high quality Services to AMO
that consistently meet or exceed the Service Levels.  The Parties will create a
Steering Committee consisting of the AMO Manager and Vendor Contract Manager and
such additional participants as they shall agree. The Steering Committee shall
make all decisions unanimously.  The Steering Committee will meet periodically
as mutually agreed for purposes of carrying out the activities under the
Agreement.  The Steering Committee will discuss coordination of Vendor’s work
under this Agreement; provided that, AMO has the right to set priorities in
scheduling such work if such priorities do not adversely affect Vendor’s ability
to meet the Service Levels.

 

 

          (2)

At least once every Contract Year, or on request by AMO after at least thirty
(30) days’ notice, Vendor shall meet with AMO in order to (1) explain how the

13



--------------------------------------------------------------------------------


 

Systems work and should be operated, (2) explain how the Covered Services are
provided and (3) provide such training and documentation as AMO may require to
understand and operate the Systems and understand and provide the Covered
Services after the expiration or termination of this Agreement.

 

 

          3.07

Insourcing .

          Upon at least ninety (90) days’ notice to Vendor from AMO, AMO or the
AMO Entities may insource or obtain from a third party any portion of the
Designated Services, provided that AMO or the AMO Entities may only insource or
obtain from third parties in the aggregate a maximum of *** of the Designated
Services, with the determination of the actual percentage of the Designated
Services insourced to be determined in good faith by the Steering Committee. 
Notwithstanding the foregoing, AMO or the AMO Entities may, upon at least thirty
(30) days’ notice to Vendor from AMO but without any such cap, insource or
obtain from a third party all, or any portion, of those portions of the Covered
Services not including the Designated Services.  In the event AMO or an AMO
Entity contracts with a third party to perform any of the Covered Services,
Vendor shall cooperate in good faith with AMO or the AMO Entity and any such
third party, to the extent reasonably required by AMO or the AMO Entity.  Any
insourcing of the Covered Services arising out of this Section may result in an
appropriate reduction in the Charges as shall be determined in good faith by the
Steering Committee, with such determination taking into account any applicable
Wind Down Costs.  Vendor will be excused from the performance of the particular
insourced portion of the Covered Services, including applicable Service Levels
to the extent that such Service Levels apply solely to the insourced portion of
the Covered Services.  For Service Levels that apply to more than just the
insourced portion of the Covered Services and that are materially and adversely
affected by such insourcing, the Steering Committee shall determine in good
faith any required stabilization period or modification to such Service Level. 
AMO will reimburse Vendor for any mutually agreed, documented added costs or
expenses that are (i) incurred by Vendor in the performance of its remaining
portion of the Covered Services and (ii) directly related to or resulting from
the performance of the insourced portion of the Covered Services by such third
party.

          3.08      Disaster Recovery Plan.

          Vendor shall develop and deliver to AMO on or prior to the Transition
Date, at no additional cost, and cause to be maintained throughout the Term, a
DRP acceptable to AMO and conforming with AMO’s Regulatory Requirements to the
extent that AMO has advised Vendor of such requirements in writing, which DRP
shall pertain to the Covered Services as specified by AMO.  The specifications
for the DRP are as set forth in Schedule 3.08 

          3.09      Acquisition Services.

          At AMO’s written request, Vendor shall, in accordance with the written
instructions of AMO, arrange the purchase by, and delivery to, AMO of hardware,
software, and/or other Equipment as agreed upon by the Parties.  Upon receipt of
such requests and agreement on the items to be purchased, Vendor shall acquire
such items for AMO using commercially reasonable efforts to obtain the largest
possible discounts and incentives, including the use of Vendor’s or its

14



--------------------------------------------------------------------------------


Affiliates’ volume purchase or value added reseller agreements, if any and to
the extent permissible under those agreements.  Upon the written request of AMO,
Vendor shall provide a written quote to AMO that details the current estimated
price (including its then existing applicable discounts and incentives) that
Vendor believes it can obtain for those items identified in such request.  AMO
will pay to the vendor from which the products are sourced (“Supplier”) the
direct cost of such items and the shipping and handling costs as may be
applicable, which costs shall incorporate the benefit of any rebates, discounts,
or incentives of any kind received by Vendor or its Affiliates (“Direct Cost”). 
AMO will pay to Supplier a markup from such Direct Cost as set forth in Section
8.2 of the SOW or as otherwise agreed to in writing by the Parties, and the
corresponding amounts received by Vendor from Supplier in connection with AMO’s
payments to the Supplier hereunder shall be Vendor’s sole compensation for its
services under this Section.  Notwithstanding the foregoing, in connection with
bulk or special orders hereunder, Vendor shall use commercially reasonable
efforts to negotiate with the Supplier markups that are lower that those set
forth in Section 8.2 of the SOW, and, to the extent that Vendor is able to
obtain lower markups, such lower markups shall apply to such orders.  AMO will
purchase directly from the Suppliers and acquire a license or title directly
from such Supplier, and Vendor shall not under any circumstances obtain title or
possession of any of the products purchased under this Section, unless otherwise
set forth in a separate written agreement between the parties. 

ARTICLE IV
TRANSITION

          4.01      Transition Services.

                      (a)

Vendor shall perform all functions and services necessary to accomplish the
transition of AMO’s Designated Services to Vendor (the “Transition Services”) on
or before December 31, 2002, (the “Transition Date”).  The Transition Services
shall be performed in accordance with the Transition Plan set forth in Schedule
4.01 and using Vendor’s commercially reasonable best efforts to avoid any
disruption to the AMO Entities’ businesses.  Vendor shall designate an
individual for each of the AMO facilities and functions being transitioned, as
applicable, in accordance with this Agreement who shall be responsible for
managing and implementing the Transition Services with respect to such functions
or services.  Until the completion of the applicable Transition Services, each
such individual shall review with the AMO Manager the status of the Transition
Services for which that individual is responsible as often as may be reasonably
requested by the AMO Manager.

 

 

                      (b)

The Transition Services will be completed in phases in accordance with the
specific milestones set forth in the Transition Plan, and AMO shall have the
right to test and reject such portions of the Services in accordance with the
acceptance/rejection periods of subsection (c) below.  Upon the Transition Date,
Vendor shall notify AMO of its completion of the Transition Services by
providing AMO with a certificate of completion in

15



--------------------------------------------------------------------------------


 

substantial similarity to the form set forth in the Exhibit A (the “Certificate
of Transition Services Completion”).  AMO shall have fifteen (15) business days
from its receipt of the Certificate of Transition Services Completion to test
the Services to validate that they are in accordance with the Transition
Acceptance Criteria.  Vendor shall cooperate and lend all reasonable assistance
to AMO in its testing.  If upon AMO’s completion of its testing of the Services,
AMO determines that the Services conform to the Transition Acceptance Criteria. 
AMO shall thereupon deliver to Vendor the countersigned Certificate of
Transition Services Completion, which shall be effective on the date of AMO’s
countersignature thereto (the “Transition Services Acceptance Date”), upon which
date Vendor’s invoicing for Charges shall commence.  Provided however, if the
Services are accepted in accordance with this Section 4.01(b), any Base Charges
shall be calculated retroactively to November 30, 2002.

 

 

                      (c)

If during the above period for testing of the Services, AMO determines in good
faith that the Services fail to conform to the Transition Acceptance Criteria,
AMO shall notify Vendor of such failures and Vendor shall, as soon as reasonably
feasible, but in no event more than fifteen (15) business days after receipt of
such notice, remedy such nonconformity and redeliver the Certificate of
Transition Services Completion to AMO (or written notice if respect to an
interim milestone).  AMO shall thereupon have another fifteen (15) business days
to retest the Services to validate that they are in accordance with the
Transition Acceptance Criteria.  If upon the completion of the retesting period,
AMO determines in good faith that the Services fail to conform to the Transition
Acceptance Criteria, AMO may provide Vendor with additional time to remedy such
deficiency or AMO may at its option, terminate this Agreement in accordance with
its terms.  Any extensions to the Transition Schedule due to the Services’
failure to conform to the Transition Acceptance Criteria shall be in accordance
with Section 4.02(2) and the commencement date for Charges shall be deferred in
accordance with the provisions of Section 4.03.  In connection with its testing
of Services under Section 4.01, AMO shall not (a) unreasonably withhold its
acceptance of transitioned Services or (b) specify unreasonable defects or
non-conformities.

 

 

          4.02

Extensions to the Transition Schedule .

 

 

          (1)

To the extent the Transition Schedule is delayed at the request of AMO or as a
result of actions or omissions of AMO, AMO Agents or AMO Entities or as a result
of AMO’s Regulatory Requirements, then (a) Vendor shall extend the Transition
Schedule for a period of time equal to the duration of such delay, (b) the
Initial Agreement Expiration Date shall be modified by adding an equivalent
number of days to such Initial Agreement Expiration Date according to the number
of days the Transition Schedule is so extended, and (c) Vendor shall invoice and
AMO shall pay to Vendor, both pursuant to Article 19, the *** with

16



--------------------------------------------------------------------------------


 

so extending the Transition Schedule; provided, however, that if the Transition
Schedule is delayed by less than 90 days, AMO may, at its sole option, elect to
have such *** added to the Amortized Costs in lieu of payment of the invoices
pursuant to Article 19.

 

 

          (2)

Upon notice from AMO to Vendor that AMO desires to extend the Transition
Schedule as a result of delays caused by Vendor or Vendor Staff or upon any
failure of the Services to conform to their applicable specifications as set
forth in Section 4.01(c), (a) Vendor shall extend the Transition Schedule for
the period of time so requested by AMO, and (b) in case the extension of the
Transition Schedule results in failure of Vendor to meet a milestone, Charges
shall be determined as provided in Section 4.03.

 

 

          (3)

In the event AMO and Vendor mutually agree to extend the Transition Schedule as
a result of delays on the part of both Parties, the Steering Committee shall
determine an appropriate sharing of costs, if any, that each Party incurs as a
result of the extension and the partial or total deferral of Charges in case
milestones are not met as a result of the extension.

 

 

          (4)

In the event either Party incurs costs in connection with the extension of the
Transition Schedule  for which the other Party will be responsible pursuant to
this Section, the Party incurring the costs shall be obligated to use all
commercially reasonable efforts to minimize such costs.

 

 

          4.03

Critical Milestones .

          If Vendor fails to achieve any milestones by the completion dates
therefor set forth in Schedule 4.01, and the Transition Schedule has been
extended for all or part of the Services in accordance with Section 4.02(2), all
*** for the period during which the Transition Schedule has been so extended. 

ARTICLE V
CHANGES TO VENDOR SERVICES

          5.01      Changes to Services.

          AMO may from time to time during the Term request Vendor to perform
Modified Services or to perform an Out-of-Scope Service.  Upon receipt of such a
request from AMO, Vendor shall, as soon as reasonably possible, but in no event
more than thirty (30) days from receipt of AMO’s request, provide AMO with
(included within the Base Charges at no additional cost to AMO):

          (1)

a written description of the work Vendor anticipates performing in connection
with such Out-of-Scope Service or Modified Services;

17



--------------------------------------------------------------------------------


          (2)

a schedule for commencing and/or completing such Out-of-Scope Service or
Modified Services;

 

 

          (3)

Vendor’s prospective Charges, including a detailed breakdown of any applicable
Charges for an Out-of-Scope Service, or any changes to the applicable Charges
that may result from Modified Services;

 

 

          (4)

when appropriate, a description of any new or changed Software and/or Equipment
to be provided in connection with such Out-of-Scope Service or Modified
Services;

 

 

          (5)

when appropriate, the Software and Equipment and run-time requirements necessary
to develop and operate any new Software and/or Equipment in connection with any
such Out-of-Scope Service or Modified Services;

 

 

          (6)

a written description of the human resources necessary to develop and operate or
provide the Out-of-Scope Service or Modified Services;

 

 

          (7)

when appropriate, a list of any existing Software and/or Equipment included in
or to be used in connection with such Out-of-Scope Service or Modified Services;
and

 

 

          (8)

when appropriate, acceptance test criteria and procedures for any new Software
or any products, package or services to be used in performing the Out-of-Scope
Service or Modified Services.

 

 

          (9)

when appropriate, Out-of-Scope Service Levels as may be mutually agreed upon for
any Out-of-Scope Service.

 

 

          (10)

when appropriate, adjusted Service Levels as may be mutually agreed upon for any
Modified Services.

          If the Parties are unable to mutually agree upon whether any
particular request is deemed an Out-of-Scope Service or Modified Services, such
issue shall be resolved by the Steering Committee.  If the Steering Committee is
unable to agree, then the rest of the dispute resolution process set forth in
Article 24 shall be followed.  Vendor shall not begin performing any
Out-of-Scope Service or Modified Services until AMO has provided Vendor with
written authorization to perform the Out-of-Scope Services or Modified Services
from the AMO Manager.  All Out-of-Scope Services and Modified Services shall be
made through the Change Control Procedures; provided however that any
Out-of-Scope Service or Modified Services that materially expand or diminish the
scope of the Designated Services or otherwise will incur total Charges of more
than *** or will result in any reduction in Charges shall require a written
amendment to this Agreement executed by an authorized representative of each
Party to be effective.

18



--------------------------------------------------------------------------------


          5.02      Third Party Services.

          Notwithstanding any request made to Vendor by AMO pursuant to Section
5.01, AMO shall have the right to contract with a third party to perform any
Out-of-Scope Service, including systems operations and related services, to
augment or supplement the Covered Services or to interface with the Software
used to provide the Covered Services and the Equipment used to provide the
Covered Services. Upon AMO’s request, Vendor shall assist AMO in identifying
qualified third party suppliers to provide Out-of-Scope Services.  In the event
AMO contracts with a third party to perform any Out-of-Scope Service, Vendor
shall reasonably cooperate in good faith with AMO and any such third party
(provided that AMO will reimburse Vendor for any mutually agreed, reasonable (as
determined by the Steering Committee) documented added costs or expenses that
are (i) incurred by Vendor in the performance of the Covered Services and (ii)
directly related to or resulting from the performance of the Out-of Scope
Services by such third party) , to the extent reasonably required by AMO,
including by providing:

          (1)

in writing, applicable requirements, standards and policies for the Designated
Services, to the extent available, so that the enhancements or developments of
such third party may be operated by Vendor or any other third party and are
compatible with the Systems, to the extent necessary to provide the Covered
Services;

 

 

          (2)

assistance and support services to such third party; and

 

 

          (3)

access to the Software used to provide the Covered Services and the Equipment
used to provide the Covered Services, to the extent that such access is required
for the Out-of-Scope Service and does not adversely affect Vendor’s ability to
perform its obligations pursuant to this Agreement.

 

 

          5.03

Additional Business Units .

          AMO reserves the right to add existing or new business units to this
Agreement, provided however, that the Parties shall negotiate in good faith with
regard to any additional mutually-agreeable Charges that may be due to Vendor as
a result of the inclusion of such additional business units.  AMO shall share
such information with Vendor as may be necessary for AMO and Vendor to jointly
determine which resources will be required to meet AMO’s needs.  AMO shall not
be obligated to obtain the Covered Services from Vendor with respect to any
additional entity or business unit or pursuant to an acquisition.

ARTICLE VI
CUSTOMER RESPONSIBILITIES

          6.01      AMO Manager.

          Prior to the Effective Date, AMO shall appoint an individual (the “AMO
Manager”) who shall serve as the primary AMO representative under this
Agreement.  The AMO Manager shall (1) have overall responsibility for managing
and coordinating the performance of AMO’s obligations under this Agreement, and
(2) be authorized to act for and on behalf of AMO with

19



--------------------------------------------------------------------------------


respect to all matters relating to this Agreement.  Notwithstanding the
foregoing, the AMO Manager may, upon notice to Vendor, delegate such of his or
her responsibilities to other AMO employees, as the AMO Manager deems
appropriate.

          6.02      Use of the AMO Facilities; Provision of Resources.

          Matters relating to Vendor’s use and AMO’s provision of the AMO
facilities and resources are set forth in the SOW.

ARTICLE VII
AMO EQUIPMENT

          7.01      AMO Equipment.

          The AMO Entities and their lessors shall retain all rights, title and
interest in and to all AMO Equipment, and, at all times, Vendor’s possession of
AMO Equipment shall be as a bailee under a bailment for hire.  Vendor shall, at
its expense, protect and defend the applicable AMO Entity’s and lessor’s title
and rights to the AMO Equipment in connection with Vendor’s obligations under
this Agreement (including, its obligations under this Article 7).  Vendor agrees
to take (and require all Vendor Staff to take) all acts reasonably required to
ensure that the AMO Equipment shall (i) be clearly marked or tagged at all times
as AMO’s property; (ii) be and remain personal property and not become a fixture
to real property; (iii) be subject to inspection by AMO at any time with
reasonable prior notice; (iv) be used solely as contemplated herein and as per
AMO’s instructions; (v) not be opened or modified in any manner except as
expressly set forth or contemplated in the SOW; (vi) not be rented, sold, leased
or otherwise transferred (or used for the benefit of Vendor or any third party);
(vii) not be transferred from the applicable Vendor Designated Service Location
or Additional Vendor Designated Service Location without AMO’s written consent;
(viii) not be reverse assembled, reverse compiled or reverse engineered; (ix) be
stored in a safe place and environment and properly maintained at Vendor’s sole
cost; and (x) not be encumbered by a security interest of any creditor of Vendor
in any manner (by assignment for the benefit of creditors or filing of any UCC
statement or otherwise) or subject to any lien or judgement.  In the event that
Vendor violates any part of this Section 7 or damages any of the AMO Equipment
or uses it for any purpose other than as permitted herein without AMO’s prior
written consent, AMO shall have the right to terminate this Agreement without
any further obligation or liability to Vendor.  Vendor shall return the AMO
Equipment upon request by AMO and will bear all risk of loss or damage to the
AMO Equipment until it is returned to the AMO selected carrier.  AMO shall in
its sole discretion determine the manner and procedure for the shipment of AMO
Equipment to and from Vendor and will pay all associated shipping costs.  Vendor
waives any legal or equitable right it may have to withhold the AMO Equipment
and, upon request by AMO, agrees to execute all documents or instruments
evidencing the applicable AMO Entity’s and its lessor’s ownership of and/or
rights to the AMO Equipment.  In addition to the requirements of Article 29,
Vendor shall obtain, at Vendor’s expense, insurance on the AMO Equipment in
amounts sufficient to replace the Equipment and shall name AMO as an additional
insured under such polices.  Vendor shall immediately notify AMO of any loss or
damage to the AMO Equipment and shall repair or replace any damaged AMO
Equipment less normal wear and tear.  If AMO requests the return of a piece of
AMO Equipment during performance of any

20



--------------------------------------------------------------------------------


of the Covered Services it will not be able to perform.  If following such
notice, AMO elects to have such equipment returned, Vendor shall be excused from
its failure to perform such Covered Services; provided that the Steering
Committee shall determine in good faith the appropriate reduction in the
Charges.

ARTICLE VIII
SERVICE LEVELS

          8.01      Designated Service Levels.

          Vendor shall perform the Designated Services in accordance with the
Designated Service Levels as set forth in the SOW.

          8.02      Out-of-Scope Service Levels.

          Vendor shall provide the Out-of-Scope Services at least at the
Out-of-Scope Service Levels applicable to such Out-of-Scope Services, as such
may be established pursuant to Section 5.01.

          8.03      Adjustment of Service Levels.

          Service Levels shall be subject to periodic review by the Contract
Managers with respect to the accomplishment of the following objectives: (i) to
eliminate any Performance Credits deemed unnecessary by AMO, (ii) to reduce
Vendor costs deemed unnecessary by AMO in association with a corresponding
reduction or deletion of a particular Service Level, and thereby achieve ongoing
continuity and stabilization of the Charges, (iii) to determine that the Service
Levels are reasonable and attainable and (iv) to achieve the ongoing superior
quality of Covered Services provided to AMO.  Accordingly, during the last
calendar quarter of every Contract Year, the Contract Managers (1) shall review
the Service Levels for the twelve (12) month period prior to the end of the
third calendar quarter of such Contract Year, (2) with respect to any Service
Levels that require periodic adjustment pursuant to this Agreement or are no
longer appropriate because of an increase, decrease or change in the Services,
including changes resulting from actions taken by Vendor to comply with Section
3.02, or actions of AMO, as shown in such review, shall adjust the Service
Levels for the subsequent Contract Year to reflect any such increase, decrease
or change in the Services as established by such review and (3) with respect to
all other Service Levels, subject to such review, may adjust the Service Levels
for the subsequent Contract Year to reflect any increases, decreases or changes
in such Services shown in such review.  In addition, either Party may, at any
time upon notice to the other Party, initiate negotiations to review and, upon
approval of the Contract Managers, adjust any Service Level which such Party in
good faith believes is inappropriate at the time in view of the then prevailing
Service Level.

          8.04      Reports.

          Vendor shall provide to AMO, in a mutually agreed form, the reports
set forth in Schedule 8 and the SOW in accordance with the report delivery
schedule set forth therein.  AMO

21



--------------------------------------------------------------------------------


may require Vendor to modify the form or content or schedule for delivery of
such reports, or add additional reports.  If AMO requires Vendor to add
additional reports 90 days or more after the Transition Date and such additional
reports require Vendor to use additional resources to create such reports (as
determined by the Steering Committee), then AMO shall pay Vendor for the
documented, reasonable costs that are incurred by Vendor to create such
additional reports.

          8.05      Root-Cause Analysis and Escalation.

 

 

                      (a)

In the event that Vendor fails to provide the Covered Services in accordance
with an applicable Service Level, Vendor shall, as soon as reasonably
practicable or whenever requested by AMO, if later (1) perform a root-cause
analysis to identify the cause of such failure, (2) promptly thereafter provide
AMO with a report detailing the cause of, and procedure for correcting, such
failure, (3) promptly implement such procedure and (4) provide AMO in a timely
manner with assurance satisfactory to AMO that such failure will not recur
following the completion of the implementation of the procedure.

 

 

 

                      (b)

In the event of a recurring failure to comply with required Service Levels, the
Vendor will commit to escalation procedures within the Vendor’s organization. 
Such escalation procedures will include the direct, on-site involvement of a
senior manager of the Vendor, who is at least two (2) organizational levels
above the Vendor Contract Manager, and to whom the Vendor Contract Manager
ultimately reports.  This senior manager will report directly to AMO on a weekly
basis regarding the steps to correct the failure, and will meet bi-weekly with
AMO until such time as the failure is corrected.

          8.06      Measurement and Monitoring Tools.

          On or prior to the Transition Date, Vendor shall implement the
measurement and monitoring tools and procedures described in the SOW required to
measure and report, as contemplated by Section 8.04, Vendor’s performance of the
Services against the applicable Service Levels.  Such measurement and monitoring
tools and procedures shall (1) permit reporting at a level of detail sufficient
to verify compliance with the Service Levels and (2) be subject to audit by AMO
or its designee, in accordance with the provisions of Section 20.03 of this
Agreement.

          8.07      Service Level Credits.

          In the event of a failure to provide the Services in accordance with
the applicable Service Levels, Vendor shall incur the Service Level Credits, as
set forth in Schedule 8.  If (i) the Service Level Credits calculated monthly in
accordance with Schedule 8 and aggregated over calendar quarters exceed *** (as
defined in Schedule 8 and aggregated over the same calendar quarters) in any ***
during the Term or (ii) there is more than *** during the Term, AMO may, upon
notice to Vendor, immediately terminate this Agreement without regard to Section
25.01.  Nothing in

22



--------------------------------------------------------------------------------


this Section shall be deemed to limit or obviate AMO’s right to terminate this
Agreement pursuant to Section 25.05.

ARTICLE IX
CUSTOMER SATISFACTION

          9.01      Baseline Customer Satisfaction Index.

          Vendor shall submit to AMO, for AMO’s approval, the identity of the
unaffiliated baseline surveyor (the “Customer Satisfaction Index Survey”).  Upon
AMO’s reasonable approval of such third party, Vendor shall engage such third
party to conduct the Customer Satisfaction Index Survey, as approved by AMO. 
The Customer Satisfaction Index Survey shall be (1) of the content and scope set
forth in Schedule 9.01, (2) administered in accordance with the procedures set
forth in Schedule 9.01, and (3) subject to AMO’s reasonable approval.  The
results of the Customer Satisfaction Index Survey shall be the baseline for
measurement of any changes in customer satisfaction as measured pursuant to
Section 9.02(1).

          9.02

Customer Satisfaction Survey.

 

          (1)

No more than once every Contract Year during the Term, Vendor shall, upon AMO’s
request, at Vendor’s sole expense, engage a mutually agreed upon unaffiliated
third party to conduct a customer satisfaction survey in respect of those
aspects of the Services designated by AMO.  The survey shall cover a
representative random sampling of Authorized Users up to a maximum of 300
individual surveys, as specified by AMO.  The timing, content, scope and method
of the survey shall be consistent with the Customer Satisfaction Index Survey
and shall be subject to AMO’s approval.

 

 

 

          (2)

In the event that AMO disputes the results of the customer satisfaction survey,
AMO may engage a mutually agreed upon third party to conduct the customer
satisfaction survey pursuant to this Section. The results of such survey shall
be binding on the Parties. The costs of such third-party survey shall be shared
equally by the Parties.

          9.03        Benchmarking.  The Parties agree to comply with the
specific benchmarking requirements and obligations set forth in Schedule 9.03.

ARTICLE X
SERVICE LOCATIONS

          10.01      Service Locations.

          The Covered Services shall be provided (1) to the AMO Service
Locations, (2) from the Designated Vendor Service Locations and (3) from the
Additional Designated Vendor Service Locations; provided, however, that the
provision of Covered Services from an Additional Designated Vendor Service
Location must be approved in writing by AMO in its reasonable

23



--------------------------------------------------------------------------------


discretion.  Any documented, actual incremental expenses incurred by AMO as a
result of a relocation to, or use of, an Additional Designated Vendor Service
Location shall at AMO’s election, be paid by Vendor or reimbursed to AMO by
Vendor.  Vendor Staff located at an AMO Service Location shall not provide or
market services to any AMO Competitors.

          10.02

Safety and Security Procedures.

 

 

 

          (1)

Vendor shall maintain and enforce at the Service Locations safety and security
procedures that are at least equal to the highest of the following: (1) with
respect to the Designated Vendor Service Locations only, the procedures of the
applicable Designated Vendor Service Location immediately prior to the Effective
Date (provided that in no case shall such procedures be less than applicable and
generally accepted industry standards for locations similar to such Designated
Vendor Service Locations), as reasonably amended by AMO pursuant to the Change
Control Procedures from time to time during the Term; (2) with respect to AMO
Service Locations only, the procedures in effect at such location immediately
prior to the Effective Date and as amended by AMO pursuant to the Change Control
Procedures from time to time during the Term; and (3) any higher standard
otherwise agreed upon by the Parties in writing subject to the Change Control
Procedures.

 

 

 

          (2)

Vendor shall exercise due care and diligence in the performance of its
obligations under this Agreement.  Vendor is responsible for the safe
performance of the Covered Services, and shall ensure, with the reasonably
necessary cooperation of AMO, AMO Entities and AMO Agents, that the Covered
Services are performed in accordance with such safety and environmental
practices and procedures as are necessary, appropriate and customary in
connection with the Covered Services, and shall implement and maintain at all
times such safety and environmental practices and procedures, taking all
reasonable precautions to protect the personnel and property of the AMO Entities
as well as the personnel and property of Vendor and third parties in connection
with the provision of the Covered Services.  Vendor shall be responsible for
safety and environmental precautions and procedures used by Vendor in connection
with the Covered Services, and the AMO Entities shall not be responsible for
Vendor’s failure to employ such safety or environmental precautions and
procedures; provided, however, that the AMO Entities shall be responsible for
all safety and environmental conditions for all AMO Service Locations under
their respective control, and Vendor shall only have responsibility with respect
to AMO Service Locations as set forth in subsection (3) below.

 

 

 

          (3)

Prior to the commencement of the Covered Services, AMO shall provide Vendor
with, and Vendor will become familiar with, the work, safety and environmental
written guidelines established by AMO for the AMO Service Locations where the
Covered Services are to be performed.  In its performance of the Covered
Services under the Agreement, Vendor shall comply in all respects with (a) AMO’s
written information security policy, (b) the written work, safety and
environmental guidelines established by AMO or the applicable AMO Controlled

24



--------------------------------------------------------------------------------


 

 

Affiliates for the AMO Service Locations at which the Covered Services are being
performed, (c) with the requirements of AMO’s written drug and alcohol policy,
(d) with the requirements of AMO’s written business practices and ethical
standards, and all other written policies and procedures, each of which is
contained in the AMO Employee Handbook, a copy of which shall be provided to
Vendor, as may be updated from time to time.  Vendor shall comply in all
respects with all updates to the foregoing requirements, guidelines and policies
as each is updated from time to time by AMO and the applicable AMO Controlled
Affiliates effective upon receipt by Vendor of such updates, provided that if
there are any material changes required, additional charges may result.


 

10.03

Systems and Data Security.

 

 

(1)

Vendor shall comply with during the Term policies and safeguards against the (a)
unauthorized alteration or use of, or access to, the Systems, or (b) the
destruction, loss, alteration or unauthorized disclosure or use of the AMO Data
in the possession or control of Vendor or that is otherwise available to Vendor
(the “Data and Systems Safeguards”), as set forth in Schedule 10.03 (to be
provided by AMO within 45 days following the Effective Date, provided that if
such Schedule 10.03 materially alters the scope of the Designated Services, the
Steering Committee shall determine in good faith AMO’s reimbursement of Vendor’s
documented, reasonable costs that are incurred by Vendor to implement such
additional Data and System Safeguards), the SOW, and such additional data and
systems safeguards as provided by AMO from time to time.  If such additional
safeguards require Vendor to use additional resources (as determined by the
Steering Committee), then AMO shall pay Vendor for the documented, reasonable
costs that are incurred by Vendor to implement such additional safeguards.  With
respect to the Covered Services, the Data and Systems Safeguards shall be
implemented and enforced at each AMO Service Location, Designated Vendor Service
Location and Additional Designated Vendor Service Location, as the case may be,
and such Data and Systems Safeguards shall be no less rigorous than (i) those
data security practices defined in the AMO Employee Handbook that may be in
effect from time to time, and (ii) applicable and generally accepted industry
best practices for computer and data security as those practices evolve
throughout the Term (with Vendor revising and maintaining the Data and System
Safeguards in compliance therewith); provided that AMO shall be responsible for
informing Vendor of safeguard requirements corresponding to the laws,
regulations and other governmental regulatory requirements regarding data
security that are specific to medical data and medical devices to the extent
such laws, regulations and requirements are applicable to AMO or the
development, manufacturing, and/or marketing of medical devices for the eye and
contract lens care products worldwide (“Industry Specific Data Security Laws”). 
In the event Vendor intends to implement a change to the Data and Systems
Safeguards (other than pursuant to AMO’s request), Vendor shall notify AMO and,
upon AMO’s approval with respect to those changes that would adversely impact
the Covered Services or the security of AMO Data, implement such change.  In the
event Vendor discovers or Vendor Staff discover or is or are

25



--------------------------------------------------------------------------------


 

 

notified of a breach or potential breach of security relating to the AMO Data,
Vendor shall immediately (1) notify the AMO Manager of such breach or potential
breach and (2) if the applicable AMO Data was in the possession of Vendor or
Vendor Staff at the time of such breach or potential breach, Vendor shall (a)
investigate and cure the breach or potential breach and (b) provide AMO with
assurance satisfactory to AMO that such breach or potential breach will not
recur.

 

 

 

          (2)

Vendor shall ensure that all of the Vendor Staff assigned to perform the Covered
Services have read, and will comply with, the Data and Systems Safeguards set
forth in Schedule 10.03 and the SOW, as well as the provisions concerning data
security practices defined in the AMO Employee Handbook.

          10.04          Security Relating to Vendor Staff.

          Vendor has established and shall maintain during the Term security
procedures, reasonably acceptable to AMO, substantially in the form of Schedule
10.03 and the SOW, to restrict access to AMO Data such that the Vendor Staff
providing services do not have access to AMO Data, except to the extent that
such access is necessary for the performance of Vendor Staff’s job functions in
providing the Covered Services.


          10.05          Security Relating to Others.

 

          (1)

If Vendor provides the Covered Services to AMO from a Service Location that is
also used by Vendor to provide services to other Vendor customers, Vendor shall
comply with the security procedures reasonably acceptable to AMO, substantially
in the form of Schedule 10.03 and the SOW, to restrict access in any such shared
environment such that the other Vendor customers do not have access to AMO Data.

 

 

 

          (2)

Vendor shall ensure that all of the Vendor Staff assigned to perform the Covered
Services have read and will comply with such security procedures.

          10.06          Security Audits.

          Vendor shall perform, or cause to have performed, by a person agreed
to by AMO, once each Contract Year, or more frequently upon AMO’s good faith
request based on bona fide security related issues, audits of the data and
physical security procedures and the Data and Systems Safeguards in effect at
the Service Locations with respect to the Covered Services and Systems using
generally accepted industry testing standards for such security audits,
including penetration tests.  Vendor shall provide to AMO the results, including
any findings and recommendations made by Vendor’s auditors, of such audits
(provided that Vendor may retain a copy of such results).  AMO and AMO Agents
may, pursuant to Section 20.03 and 20.05 and at its expense, perform the audits
described in this Section.  AMO shall provide to Vendor a copy of the results,
including any findings and recommendations made by AMO’s auditors, of such
audits.

26



--------------------------------------------------------------------------------


ARTICLE XI
HUMAN RESOURCES

          11.01          Human Resources; Non-Solicitation.

 

          (1)

Vendor shall supply all Vendor Staff necessary to supply the Covered Services.

 

 

 

          (2)

No personnel transfers from AMO to Vendor or from Vendor to AMO are contemplated
under this Agreement.

 

 

 

          (3)

Neither Party will, during the term of this Agreement and for *** after the End
Date, without the prior written consent of the other Party, directly or
indirectly, for or on behalf of any person, as principal, agent or otherwise,
solicit or induce, any person employed or engaged by the other Party to leave
that Party’s employment or engagement, or hire or contract with any such person
who becomes known to such Party in connection with its performance of this
Agreement (provided that such person is, in the case of AMO, a member of the
Project Staff that has worked more than ***performing any of the Covered
Services or a Key Vendor Personnel, or in the case of Vendor, an employee of any
AMO Entity that has worked more than *** performing any of AMO’s obligations
hereunder).  Notwithstanding the foregoing, this Section 11.01(3) shall not
preclude either Party from hiring any person employed by the other Party where
such person independently responds to an employment opportunity broadcast by the
Party to the general public (e.g., via newspaper, magazine, broadcast, Internet,
etc.).  In the event a Party, or any Affiliate of such Party, hires or contracts
with any person of the other Party in violation this Section 11.01(3), such
Party agrees to pay to the other Party, as an exclusive remedy and as liquidated
damages and not as a penalty, an amount equal to all compensation, including
salary, wages, bonuses, benefits and commissions, that such employee received
from the other Party during the immediately preceding *** period, provided that
if the person worked for the other Party for a period of fewer than ***, the
payment will be *** the average monthly compensation for the period worked.

ARTICLE XII
PROJECT STAFF

          12.01          Vendor Contract Manager.

          Prior to the Effective Date, Vendor shall appoint an individual (the
“Vendor Contract Manager”) who shall serve on-site at the AMO headquarters
facility, on a full-time basis, as the primary Vendor representative under this
Agreement.  Vendor’s appointment of any Vendor Contract Manager shall be subject
to AMO’s prior approval.  The Vendor Contract Manager shall (1) have overall
responsibility for oversight of all aspects of the delivery of the Covered
Services and for managing and coordinating the performance of Vendor’s resources
and obligations under this Agreement and (2) be authorized to act for and on
behalf of Vendor with

27



--------------------------------------------------------------------------------


respect to all matters relating to this Agreement, other than entering into
contracts or amendments to this Agreement.

          12.02          Vendor Key Employees.

          With respect to the Vendor Key Employees identified in Schedule 12.02,
the Parties agree as follows:

          (1)

Each Vendor Key Employee shall be dedicated to the AMO account on a full-time
basis.

 

 

 

          (2)

Before assigning an individual to a Vendor Key Employee position, whether as an
initial assignment or as a replacement, Vendor shall (a) notify AMO of the
proposed assignment, (b) introduce the individual to appropriate representatives
of AMO, (c) provide AMO with a résumé and any other information regarding the
individual that may be reasonably requested by AMO and (d) obtain AMO’s approval
for such assignment.

 

 

 

          (3)

Vendor shall not replace or reassign (a) the Vendor Contract Manager for ***
from the later of the Effective Date or the date on which the Vendor Contract
Manager was assigned to the AMO account or (b) the other Vendor Key Employees
for *** from the later of Effective Date and the date on which any such Vendor
Key Employee was designated as a Vendor Key Employee, unless AMO consents in
writing to such reassignment or replacement or such Vendor Key Employee (i)
voluntarily resigns from Vendor, (ii) is dismissed by Vendor for misconduct,
(iii) fails to perform his or her duties and responsibilities pursuant to this
Agreement, (iv) dies or is unable to work due to his or her disability, or (v)
indicates in a signed writing to AMO that he/she is seeking reassignment due to
personal reasons and not at the direction of Vendor.

 

 

 

          (4)

If AMO decides that any Vendor Key Employee should not continue in that
position, AMO may, in its sole good faith discretion and upon notice to Vendor,
require removal of such Vendor Key Employee.  Vendor shall, as soon as
reasonably practicable, replace such Vendor Key Employee.

 

 

 

          (5)

Vendor shall maintain backup procedures and conduct the replacement procedures
for the Vendor Key Employees in such a manner so as to assure an orderly
succession for any Vendor Key Employee who is replaced.  Upon request, after a
determination that a Vendor Key Employee will be replaced, Vendor shall make
such procedures available to AMO.

          12.03          Project Staff.

          Vendor shall appoint individuals with suitable training and skills to
perform the Covered Services to the Project Staff.  Vendor shall provide AMO
with a list of all Vendor employees assigned to the Project Staff at the end of
every ninety (90) day period after the Effective Date.  Except as otherwise
approved by AMO (in its sole discretion), Vendor personnel located on the AMO
premises may only provide services on such premises in support of operations of
AMO.

28



--------------------------------------------------------------------------------


Vendor shall notify AMO as soon as possible after dismissing or reassigning any
member of the Project Staff.  Vendor shall use commercially reasonable efforts
to minimize the turnover of its Project Staff and shall provide AMO with
reasonable advance notice prior to any dismissal or reassignment of any member
of its Project Staff. 

 

          12.04          Subcontractors.

 

          (1)

Without the prior written approval of AMO, which may or may not be given in
AMO’s reasonable discretion, Vendor shall not delegate or subcontract any of its
responsibilities under this Agreement pursuant to (a) any subcontract for any of
the Covered Services involving, or likely to involve, the payment of *** or more
per year or (b) multiple subcontracts with the same subcontractor for any of the
Covered Services involving, or likely to involve, the payment in the aggregate
of *** or more per year.

 

 

 

          (2)

As a part of Vendor’s proposal seeking AMO’s written approval for utilizing
Subcontractors (“Vendor’s Subcontractor Proposal”), Vendor shall inform AMO
whether or not (i) the proposed Subcontractor is to be authorized to further
subcontract responsibilities under Vendor’s agreement with AMO and (ii) in the
event the proposed Subcontractor is to be so authorized, to what extent an
AMO-approved Subcontractor shall be allowed to further subcontract any of the
Covered Services.  Vendor is and will remain responsible for all obligations
performed by (and acts and omissions of) Subcontractors to the same extent as if
Vendor performed such obligations or made such acts and omissions.  Vendor’s
Subcontractor Proposal shall also include a list of (a) the subcontractor(s)
containing the firm name(s); (b) a description of the work to be subcontracted;
(c) an explanation of why that work is to be subcontracted; and (d) descriptive
information about each proposed Subcontractor’s ability to perform the work. 
Any AMO-approved Subcontractor from Vendor’s Subcontractor Proposal will be
required to adhere to the standards, policies and procedures in effect between
Vendor and AMO.  AMO shall inform Vendor in writing of AMO’s decision in
response to each Vendor’s Subcontractor Proposal within ten (10) days of AMO’s
receipt of such Proposal.

 

 

 

          (3)

Vendor agrees to utilize those Subcontractors as listed in Schedule 12.04(3) in
accordance with the description therein of the services that they are
pre-approved to provide (the “Pre-Approved Subcontractors”).  The Parties
acknowledge and agree that the Pre-Approved Subcontractors, including without
limitation the global data network and telecommunications providers, are an
integral and material part of the Covered Services hereunder.  Accordingly,
Vendor agrees to provide AMO with prior written notice as soon as reasonably
possible.  Any replacement of a Pre-Approved Subcontractor shall be with a
substantially-similar subcontractor acceptable to AMO in AMO’s sole discretion. 
Vendor shall not replace any Pre-Approved Subcontractor with another
subcontractor prior to obtaining AMO’s written approval designating such
replacement as a Pre-Approved Subcontractor.

29



--------------------------------------------------------------------------------


          (4)

No subcontracting shall release Vendor from responsibility for its obligations
under this Agreement.  Vendor shall be responsible for the work and activities
of each of its Subcontractors, including compliance with the terms of this
Agreement.  Vendor shall be responsible for all payments to its Subcontractors.
Prior to the performance of any Covered Services by any Subcontractor, such
Subcontractor shall have entered into a nondisclosure agreement with Vendor that
protects the Confidential Information of AMO and that contains provisions at
least as stringent as those set forth in Article 21.

 

 

 

          (5)

Vendor shall promptly pay for all services, materials, equipment and labor used
by Vendor in providing the Covered Services and shall keep the AMO Entities’
premises free of all liens connected with any failure to pay for such services,
materials, equipment and labor.

          12.05          Conduct of Vendor Personnel.

          While at the AMO Service Locations, Vendor and Vendor Staff shall (1)
comply with the requests, standard rules and regulations of AMO regarding
safety, health, security, personal and professional conduct generally applicable
to such AMO Service Locations as communicated by AMO from time to time in
writing and (2) otherwise conduct themselves in a businesslike manner.  Prior to
the performance of any Covered Services by any of the Key Employees, Project
Staff or Vendor Staff, such individual or entity shall have executed a
nondisclosure agreement with Vendor that protects the Confidential Information
of AMO and that contains provisions at least as stringent as those set forth in
Article 21.  Vendor is and will remain responsible for all obligations performed
by (and acts and omissions of) all Vendor Staff to the same extent as if Vendor
performed such obligations or made such acts and omissions.  Upon receipt of
notice from AMO that a particular member of the Project Staff is not conducting
himself or herself in accordance with this Section, Vendor shall promptly (a)
investigate the matter and take appropriate action which may include (i)
removing the applicable person from the Project Staff and providing AMO with
prompt notice of such removal and (ii) replacing the applicable person with a
similarly qualified individual or (b) take other appropriate disciplinary action
to prevent a recurrence.  If there are repeat violations of this Section by a
particular member of the Project Staff, Vendor shall promptly remove the
individual from the Project Staff as set forth above. 

          12.06          Non-Competition.

          Vendor shall not assign a Vendor Key Employee or member of the Project
Staff (who is primarily dedicated to the AMO account, except those providing
help desk services) to the account of any AMO Competitor without AMO’s prior
written consent (1) while such Vendor Key Employee or member of the Project
Staff, as the case may be, is assigned to the AMO account and (2) for a period
of *** following the date that such Vendor Key Employee or member of the Project
Staff, as the case may be, is removed from, or ceases to provide services in
connection with, the AMO account. The Parties agree that the inadvertent use
and/or disclosure of the Confidential Information of AMO in such circumstances
is possible and that because of the confidential and sensitive nature of such
Confidential Information and because the use and/or disclosure of, or even the
appearance of the use and/or disclosure of, such

30



--------------------------------------------------------------------------------


Confidential Information in certain circumstances may cause irreparable damage
to the AMO Entities and their reputation, or to customers of the AMO Entities,
the foregoing restrictions are deemed reasonable.

ARTICLE XIII
OPERATING PROCEDURES

          13.01          Policy and Procedures Guide.

          On or before the Transition Date, Vendor shall deliver to AMO, in the
form and scope reasonably approved in advance by AMO, a management procedures
manual (the “Policy and Procedures Guide”) for the Covered Services to be
provided by Vendor.  Vendor shall prepare and provide to AMO updates, reasonably
approved by AMO, to such Policy and Procedures Guide to reflect any changes in
the procedures described therein as soon as reasonably practicable after such
changes are made.  The Policy and Procedures Guide and all such updates shall be
included in the Base Charge. 

          13.02          Change Control Procedures.

          Subject to Section 5.01, both Parties agree to adhere to the Change
Control Procedures set forth in the SOW with respect to proposed or requested
changes to the Covered Services hereunder.  In addition, Vendor agrees that:

          (1)

No Change shall be implemented without AMO’s prior approval, except as may be
necessary on a temporary basis to maintain the continuity of the Covered
Services.

 

 

 

          (2)

With respect to all Changes, Vendor shall (a) other than those Changes made on a
temporary basis to maintain the continuity of the Covered Services, schedule 
Changes so as not to unreasonably interrupt the AMO Entities’ business
operations, (b) prepare and deliver to AMO each month a rolling Schedule (the
“Change Schedule”) for ongoing and planned Changes for the next three (3) month
period and (c) monitor the status of Changes against the Change Schedule.

 

 

 

          (3)

With respect to any Change made on a temporary basis to maintain the continuity
of the Covered Services, Vendor shall document and provide to AMO notification
of the Change no later than the next business day after the Change is made.  
Vendor shall update the Change Control Procedures as necessary and shall provide
such updated Change Control Procedures to AMO for its approval.

31



--------------------------------------------------------------------------------


ARTICLE XIV
SOFTWARE AND PROPRIETARY RIGHTS

          14.01      AMO Software.

          AMO hereby grants to Vendor a non-exclusive, non-transferable, limited
right to have access to and Use of solely to provide the Covered Services: (1)
the AMO Proprietary Software, (2) to the extent permissible under the applicable
third party agreements, the AMO Third Party Software and (3) to the extent
permissible under the applicable third party agreements, any Related
Documentation in AMO’s possession on or after the Effective Date.  Vendor may,
to the extent permissible under the applicable third party agreements,
sublicense to Vendor Staff the right to have access to and Use the AMO Software
solely to provide those services that such Vendor Staff are responsible for
providing to Vendor with respect to this Agreement.  To the extent that AMO is
unable to grant the rights needed under this Section as required to perform the
Services, the Parties will develop a workaround, and if the creation or use of
such workaround requires Vendor to use additional resources (as determined by
the Steering Committee), then AMO shall pay Vendor for the documented,
reasonable costs that are incurred by Vendor to create and/or use such
workaround.

          14.02      Vendor Software.

          Vendor shall provide AMO and the AMO Controlled Affiliates with a
non-exclusive, non-transferable (except as set forth in Section 30.01), limited
right to have access to and Use of during the Term and the Termination
Assistance Period solely in its business operations to the extent necessary or
expedient to gain the full benefit of the Covered Services: (1) the Vendor
Proprietary Software and (2) to the extent permissible under the applicable
third party agreements, the Vendor Third Party Software being used to provide
the Covered Services. Vendor shall provide the other AMO Entities and the
Authorized Users with a non-exclusive, non-transferable (except as set forth in
Section 30.01), limited right to have access to and use (as end-users of the
Systems) during the Term and the Termination Assistance Period solely in
connection with AMO’s or any AMO Affiliates’ business operations to the extent
necessary to gain the full benefit of the Covered Services: (1) the Vendor
Proprietary Software and (2) to the extent permissible under the applicable
third party agreements, the Vendor Third Party Software being used to provide
the Covered Services.  Excluding all Vendor Software expressly identified in the
SOW (which is hereby approved by AMO for use in performing the Covered Services
as indicated in the SOW), Vendor Software used at a Vendor Service Location or
Vendor Software that is widely used by Vendor with its other customers, AMO
shall have the right to approve any Vendor Software prior to Vendor’s use of
such Vendor Software to provide the Covered Services.  Upon AMO’s request,
Vendor shall provide AMO with a list of all Vendor Proprietary Software and all
Vendor Third Party Software being used to provide the Covered Services as of the
date of such request. 

          14.03      Vendor Tools.

          Vendor shall provide AMO and the AMO Controlled Affiliates with access
to and Use of the Tools during the Term and the Termination Assistance Period
solely in its business operations to the extent necessary or expedient to gain
the full benefit of the Covered Services.

32



--------------------------------------------------------------------------------


AMO shall have the right to approve any Tools that are not widely used by Vendor
with its other customers prior to Vendor’s use of such Tools to provide the
Covered Services. 

          14.04      Developed Software.

          All Developed Software shall be owned by AMO.  AMO shall have all
right, title and interest, including worldwide ownership of copyright, trade
secret, patent, and other proprietary rights, in and to the Developed Software
and all copies made therefrom.  To the extent that any of the Developed Software
is not deemed a “work for hire” by operation of law, Vendor hereby irrevocably
assigns, transfers and conveys, and shall cause Vendor Staff to assign, transfer
and convey, to AMO, without further consideration, all of its or their right,
title and interest in and to such Developed Software, including all rights of
patent, copyright, trade secret or other proprietary rights in such materials. 
Vendor acknowledges, and shall cause Vendor Staff to acknowledge, that AMO and
the successors and permitted assigns of AMO shall have the right to obtain and
hold in their own names any intellectual property rights in and to the Developed
Software.  Vendor agrees to execute, and shall cause Vendor Staff to execute,
any documents or take any other actions as may reasonably be necessary, or as
AMO may reasonably request, at AMO’s expense, to perfect AMO’s ownership of any
such Developed Software.

          14.05      Work Product.

          All copyrights, inventions, discoveries, records, databases, literary
works or other works of authorship including manuals, training materials and
documentation developed or created by Vendor or any Vendor Staff as expressly
set forth in this Agreement or the SOW specifically and exclusively for AMO, or
at the written request of and specifically for any of the AMO Entities pursuant
to a project or the Change Control Procedures under this Agreement, but
excluding Developed Software and excluding any Vendor Preexisting IP
incorporated into any of the foregoing (collectively herein referred to as “Work
Product”) shall be exclusively owned by AMO.  AMO shall have all right, title
and interest, including worldwide ownership of copyright, patent, or other
proprietary rights, in and to the Work Product and all copies made from them. 
To the extent any of the Work Product is not deemed a “work for hire”
by-operation of law, Vendor hereby irrevocably assigns, transfers and conveys,
and shall cause Vendor Staff to assign, transfer and convey, to AMO without
further consideration all, of its or their right, title and interest in and to
such Work Product, including all rights of patent, copyright, trade secret or
other proprietary rights in such materials.  Vendor acknowledges, and shall
cause Vendor Staff to acknowledge, that AMO and the successors and permitted
assigns of AMO shall have the right to obtain and hold in their own name any
intellectual property rights in and to such Work Product.  Vendor agrees to
execute, and shall cause Vendor Staff to execute, any documents or take any
other actions as may reasonably be necessary, or as AMO may reasonably request,
at AMO’s expense, to perfect AMO’s ownership of any such Work Product. Nothing
in either Section 14.04 or 14.05 will be interpreted or construed to assign to
AMO (and, except as licensed to the AMO Entities, AMO Agents and Authorized
Users under this Agreement, Vendor reserves all right, title and interest that
Vendor may have or acquire in) any proprietary software, tools, utilities,
methodologies, processes, documentation and other items (i) that are developed
by or on behalf of Vendor in performance of the Covered Services (including all
modifications, enhancements, and derivative works of the Vendor Software and/or
Tools made by or on behalf of AMO under Sections 14.02 and/or 14.03) excluding
all Work Product, Developed Software

33



--------------------------------------------------------------------------------


and any AMO Data or other materials or information provided by AMO to Vendor for
use in connection with such development (“Vendor Developed IP”), or (ii) that
was created or acquired by Vendor prior to the Effective Date, or is developed
or acquired by Vendor outside the scope of this Agreement (and without the use
of AMO Confidential Information), and inserted or incorporated within any Work
Product or Developed Software with the prior written consent of AMO (“Vendor
Preexisting IP”).  To the extent: (i) any Work Product or Developed Software
contains any Vendor Preexisting IP, or (ii) Vendor Developed IP has been
provided to AMO under this Agreement or has been used to provide Covered
Services to AMO under this Agreement, or (iii) use of any Work Product or
Developed Software requires any Vendor Developed IP or Vendor Preexisting IP,
Vendor grants to AMO a royalty-free, worldwide, perpetual, irrevocable,
non-exclusive license to such Vendor Developed IP or Vendor Preexisting IP,
solely in connection with internal use of the Work Product, Developed Software
or Vendor Developed IP that is actually provided to AMO under this Agreement or
is actually used to provide Covered Services to AMO under this Agreement, and
***.

          14.06      Changes and Upgrades to Software.

          Except as may be approved in writing by AMO, Vendor shall not make any
changes or modifications to the Software used to provide the Covered Services
that would adversely alter the functionality of the Systems or degrade the
performance of the Systems, except as may be necessary on a temporary basis to
maintain the continuity of the Covered Services.

Vendor shall, at AMO’s option, and with AMO’s prior written approval, install
for AMO in connection with the Covered Services any upgrade, modification or
enhancement to the Systems at the then-current level at the time such upgrade,
modification or enhancement is available.

          14.07      Acceptance.

          For each Covered Service and any Developed Software or Work Product
deliverable to be provided by Vendor hereunder, and any upgrade, modification or
enhancement to the Systems, AMO shall have the right to review and to perform
acceptance testing of each such deliverable.  Vendor shall deliver to AMO each
such deliverable not less than thirty (30) days prior to the date such
deliverable is scheduled to be placed into productive use by or for the benefit
of AMO, and AMO shall complete its review and testing within such period,
provided that AMO reserves the right to extend the test period.  Vendor shall
also provide AMO with such assistance as AMO may reasonably require to conduct
acceptance testing of applicable deliverables.

          If during the above period for acceptance review, AMO determines that
the deliverable contains defects or fails to conform to the applicable
specifications for such deliverable, AMO shall provide Vendor notice of all such
defects and/or failures (collectively, “Errors”).  Unless otherwise agreed,
Vendor shall, as soon as reasonably feasible, but in no event more than thirty
(30) days after receipt of such notice), correct the Errors and redeliver the
deliverable to AMO.  AMO shall thereupon have thirty (30) days within which to
reconduct acceptance review and testing to determine whether the Errors
previously identified have been corrected and whether any other Errors have been
introduced.

34



--------------------------------------------------------------------------------


          In the event Vendor fails to timely deliver or redeliver a deliverable
for acceptance review and testing, or if after AMO timely notifies Vendor of one
or more Errors, Vendor does not timely correct same so that the deliverable is
capable of functioning in accordance with the agreed upon standards, (i) AMO
shall not be obligated to pay for such Developed Software, Work Product and/or
for the portion of the Charges associated with Vendor’s and/or Vendor Staff’s
preparation of a deliverable as determined by the Steering Committee in good
faith, and (ii) for deliverables that have a material impact on AMO’s business
or systems, AMO may, upon the second or any subsequent rejection and
notwithstanding the limitations set forth in Section 3.07, insource or procure a
third party to provide such deliverables.

ARTICLE XV
DATA

          15.01      Ownership of AMO Data.

          Notwithstanding anything else in this Agreement, all AMO Data is, or
will be, and shall remain, the exclusive property of AMO and shall be deemed
Confidential Information of AMO.  Without AMO’s approval (as AMO may grant in
its sole discretion), the AMO Data shall not be, (1) used or copied by Vendor or
Vendor Staff other than solely for the provision of the Covered Services, (2)
disclosed, sold, assigned, leased or otherwise provided (other than disclosure
solely as necessary for the provision of the Covered Services and in any such
event subject to all of the provisions of Article 21) to third parties by Vendor
or Vendor Staff, or (3) commercially exploited by or on behalf of Vendor or
Vendor Staff.  Vendor hereby irrevocably assigns, transfers and conveys, and
shall cause Vendor Staff to assign, transfer and convey, to AMO without further
consideration all of its and their right, title and interest in and to the AMO
Data.

          15.02      Correction of Errors.

          At Vendor’s expense, Vendor shall promptly correct any errors or
inaccuracies in the AMO Data produced by or residing on any of the Systems and
the reports delivered to AMO under this Agreement, caused by Vendor or Vendor
Staff.  At AMO’s request and expense, Vendor shall promptly correct any other
errors or inaccuracies in the AMO Data or such reports.

          15.03      Return of AMO Data.

          Upon request by AMO at any time during the Term and upon expiration or
termination of this Agreement, Vendor shall (1) promptly return to AMO, in the
format and on the media requested by AMO, including the original format and
media in or on which the AMO Data was generated, all or any part of the AMO Data
and (2) erase or destroy all other AMO Data in Vendor’s possession.  Any
archival tapes containing AMO Data shall be used by Vendor and Vendor Staff
solely for back-up purposes.

          15.04      Loss of Data on Desktops and Laptops.

          In the event of a loss of data, information and/or software residing
on an end user’s desktop or laptop (“PC Data Loss”), Vendor shall perform its
applicable obligations expressly set forth in the SOW.  The foregoing, together
with Vendor’s performance of any applicable

35



--------------------------------------------------------------------------------


obligations expressly set forth in the DRP, shall be Vendor’s exclusive
obligation and liability with respect to any PC Data Loss not caused by Vendor
or any Vendor Staff.

ARTICLE XVI
CONSENTS

          16.01      Consents.

          All Consents that are the responsibility of Vendor under this
Agreement as set forth in Schedule 16.01 shall be obtained and maintained by
Vendor with AMO’s cooperation, and Vendor shall pay any costs of obtaining and
maintaining such Consents. All Consents that are the responsibility of AMO or
AMO Entities under this Agreement as set forth in Schedule 16.01 shall be
obtained and maintained by AMO, and AMO shall pay any costs of obtaining and
maintaining such Consents.

ARTICLE XVII
CONTINUED PROVISION OF SERVICES

          17.01      Force Majeure.

          If, and to the extent that, a Party’s performance of any of its
obligations pursuant to this Agreement, other than an obligation to make timely
payment of undisputed amounts owed to a Party hereunder, is prevented, hindered
or delayed by fire, flood, earthquake, elements of nature or acts of God, acts
of war, declared or undeclared, terrorism, riots, civil disorders, rebellions or
revolutions, or any other similar cause beyond the reasonable control of such
Party (each, a “Force Majeure Event”), whether or not foreseeable, and such
non-performance, hindrance or delay could not have been prevented by reasonable
(at such time) precautions, then the non-performing, hindered or delayed Party
shall be excused for such non-performance, hindrance or delay, as applicable, of
those obligations affected by the Force Majeure Event for as long as such Force
Majeure Event continues and such Party continues to use its diligent efforts to
recommence performance whenever and to whatever extent possible without delay,
including through the use of alternate sources, workaround plans or other
means.  The Party whose performance is prevented, hindered or delayed by a Force
Majeure Event shall immediately notify the other Party of the occurrence of the
Force Majeure Event and describe in reasonable detail the nature of the Force
Majeure Event.  The occurrence of a Force Majeure Event does not excuse, limit
or otherwise affect Vendor’s obligation to provide either normal recovery
procedures or any other disaster recovery services described in Schedule 3.08.

          17.02      Alternate Source.

          If any Force Majeure Event prevents, hinders or delays performance of
the Covered Services for more than seven (7) days, AMO, notwithstanding Section
3.07, may procure such Covered Services from an alternate source and Vendor
shall reimburse AMO for the actual, documented, reasonable (under the
circumstances in light of time frames and maintenance of continuity) costs and
expenses incurred by AMO in procuring such Covered Services, to the extent that
those costs and expenses exceed Vendor’s Charges hereunder for such Covered

36



--------------------------------------------------------------------------------


Services.  If the Force Majeure Event continues to prevent, hinder or delay
performance of the Covered Services for more than thirty (30) days, AMO may
terminate this Agreement (or portion thereof) as of a date specified by AMO in a
termination notice to Vendor.  If the Force Majeure Event continues to prevent,
hinder or delay performance of the Covered Services for more than sixty (60)
days and AMO has procured such Covered Services from an alternate source, Vendor
may terminate this Agreement (or portion thereof) by providing AMO with one
hundred and twenty (120) days prior written notice.

          17.03      No Payment for Unperformed Services.

          Except as provided in Section 17.01, nothing in this Article shall
limit AMO’s obligation to pay any of the Charges due Vendor under this
Agreement; provided, however, that if Vendor fails to provide the Covered
Services in accordance with this Agreement due to the occurrence of a Force
Majeure Event, the Charges shall be adjusted in a manner such that AMO is not
responsible for the payment of any Charges for Covered Services that Vendor
fails to so provide in accordance with this Agreement.

          17.04      Performed Services in Arrears.

          To the extent that Vendor has any rights to discontinue the Covered
Services because of AMO’s unexcused non-payment of any undisputed portion(s) of
the Charges, such rights shall be the same as those provided in Section 25.06.

          17.05      Allocation of Resources.

          Whenever a Force Majeure Event or a disaster causes Vendor to allocate
limited resources between or among Vendor’s customers, Vendor shall not provide
to any other customers of Vendor priority over AMO.  In addition, in no event
shall Vendor redeploy or reassign any Vendor Key Employee to another account in
the event of a Force Majeure Event, other than temporarily during the
continuation of a Force Majeure Event that directly relates to the employee
resources of Vendor.

ARTICLE XVIII
PAYMENTS TO VENDOR

          18.01      Base Charge.

          In consideration of Vendor providing the Designated Services, AMO
shall pay to Vendor the Base Charges.  All Charges are expressed in and are
payable in United States Dollars (US$). 

          18.02      Base Charges All Inclusive.

          Except for AMO’s retained costs set forth in the Schedule 18.02
(“Retained Costs”), the Base Charges are all inclusive of all Charges payable
for the Designated Services hereunder.  Except as may be expressly set forth in
this Agreement there shall be no other charges, fees, costs expenses or any
other amounts payable by AMO under this Agreement.

37



--------------------------------------------------------------------------------


          18.03      Adjustments to Charges.

          Except as may be otherwise expressly provided in this Agreement, there
shall be no adjustments to the Charges.

          18.04      Rights of Set-Off.

          With respect to any amount that Vendor does not dispute in good faith
should be reimbursed or paid to AMO, AMO may upon notice to Vendor deduct the
entire amount owed to AMO against the Charges otherwise payable or expenses owed
to Vendor under this Agreement.

          18.05      Proration.

          All periodic Charges under this Agreement are to be computed on a
calendar month basis and shall be prorated on a per diem basis for any partial
month.

          18.06      Refundable Items.

          In the event Vendor receives during the Term any refund, credit or
other rebate (including deposits) in connection with an AMO Third Party Contract
that is attributable to periods prior to the Effective Date or for which AMO
retained financial responsibility after the Effective Date, then Vendor shall
promptly (1) notify AMO of such refund, credit or rebate and (2) pay to AMO the
full amount of such refund, credit or rebate. 

          18.07      Unused Credits.

          Any unused credits against future payments owed to either Party by the
other pursuant to this Agreement shall be paid to the applicable Party within
thirty (30) days of the earlier of the expiration or termination of this
Agreement.

          18.08      ***.

          ***.

 

          18.09      Taxes.

 

          (1)

Vendor is solely responsible for payment of any sales, service, withholding,
value-added, use, intangible or similar taxes, duties, levies, imposts,
deductions, assessments, fees or similar charges however designated, resulting
from the AMO Entities’ purchase or use of the Covered Services (collectively
hereinafter referred to as “Taxes”) in effect on the Effective Date of this
Agreement.  AMO is solely responsible for payment of any new Taxes, or increases
in Taxes, that are enacted subsequent to the Effective Date, excluding (a) Taxes
based on the income of Vendor, ***, and (c) increases in Taxes resulting from a
relocation of a Vendor Service Location to a different jurisdiction, with such
items (a), (b), and (c) the sole responsibility of Vendor.  Each party agrees to
hold harmless the other party from all claims and liability for penalties or
interest arising from such party’s failure to report or pay in a timely fashion
all such Taxes that are the

38



--------------------------------------------------------------------------------


 

responsibility of that party under this Agreement.  In the event that any Taxes
that are the responsibility of AMO hereunder effectively increase the amounts
owed by AMO in connection with the Covered Services, Vendor shall use
commercially reasonable efforts to assist AMO in reducing or eliminating such
Taxes and, as applicable and at the election of AMO, perform the applicable
portions of the Covered Services from a new Designated Vendor Service Location
to be mutually agreed to by the parties.  If a change to a new Designated Vendor
Service Location cannot be done without additional costs to Vendor (as
determined by the Steering Committee), then AMO shall pay Vendor for the
documented, reasonable costs that are (a) approved in writing by AMO in advance,
and (ii) actually incurred by Vendor to implement such change.

 

 

          (2)

The Parties shall reasonably cooperate, and instruct any of the Parties’
entities to cooperate, as and to the extent reasonably requested by either
Party, in connection with the filing of tax returns and any governmental audit,
litigation or other proceeding with respect to tax items attributable to the
Covered Services.  Each Party’s cooperation shall include (a) upon the other
Party’s request, the provision, at reasonable rates, of existing records and
information not considered to be a Party’s Confidential Information that are
reasonably relevant to such other Party’s tax return, audit, litigation or other
proceeding relating to these tax items and liabilities, (b) making reasonably
available, at reasonable rates, employees having knowledge about these tax items
and liabilities, and (c) the preservation of any information, records or
documents mutually agreed to by the Parties in advance until the expiration of
any applicable tax statute of limitations or extensions thereof (but shall not
destroy any of the information, records or documents until the expiration has
been confirmed in writing by the other Party; provided, however, that, if a
proceeding has been instituted for which the information, records or documents
are required prior to the expiration of the applicable statute of limitations,
the information, records or documents shall be retained until there is a final
determination with respect to that proceeding).  Nothing herein contained shall
interfere with the right of the AMO Entities or the Vendor to arrange its tax
affairs in whatever manner it deems appropriate nor oblige the AMO Entities or
Vendor to disclose any information relating to its tax affairs or any
computations in respect thereof.

ARTICLE XIX
PAYMENT SCHEDULE  AND INVOICES

          19.01          Charges.

          Within ten (10) days after the last day of each month of the Term,
Vendor shall invoice AMO for the Charges for the Designated Services performed
in accordance with this Agreement during that month.  The Charges for the first
month of the Term shall be due and payable to Vendor in accordance with Section
19.02.  The Charges for each subsequent month during the Term shall be due and
payable to Vendor within thirty (30) days after the date of receipt by AMO of
Vendor’s invoice therefor.

39



--------------------------------------------------------------------------------


          19.02          Payment of Invoices.

 

          (1)

AMO shall pay each invoice or part thereof which it does not dispute in good
faith, within *** days of receipt thereof. Payment of any disputed portion of an
invoice may be withheld by AMO until settlement of the dispute, provided that
AMO is proceeding in good faith with reasonable diligence to resolve the
dispute.

 

 

          (2)

If, within *** days of receipt of invoice, Vendor has not received payment of
the undisputed amount, Vendor will so notify AMO in writing.  Any amounts not
subject to a reasonable, good faith dispute that remain unpaid *** days past the
date of AMO’s receipt of a valid invoice therefor are subject to a late fee
calculated at the rate of Interest dating from AMO’s receipt of such invoice
until payment for such amount is received by Vendor.

 

 

          (3)

In respect of disputed invoices where Vendor amends an invoice in satisfaction
of the dispute or provides documentation required to substantiate invoice
details, the time period for payment specified in this Section shall govern from
the date of receipt of the amended invoice or the required documentation. Vendor
shall provide invoices with varying degrees of detail (e.g., per End-User,
product, department, project, site), as reasonably requested by AMO.

 

 

          (4)

Notwithstanding anything to the contrary provided elsewhere in this Agreement,
Vendor reserves the right to suspend performance of the applicable portion of
the Covered Services if AMO is more than *** days in arrears with respect to
undisputed in good faith amounts that in the aggregate exceed *** of the average
monthly Charges for such *** period (“Material Undisputed Amounts”).

ARTICLE XX
CONFLICTS OF INTEREST; AUDITS

          20.01          Conflicts of Interest.

          Except as otherwise expressly provided herein, neither Vendor nor any
director, employee or agent of Vendor or Vendor Staff shall give to or receive
from any director, employee or agent of AMO or any of the AMO Controlled
Affiliates any significant gift, significant entertainment or other favor of
significant value, or any commission, fee or rebate.  Likewise, neither Vendor
nor any director, employee or agent of Vendor or Vendor Staff shall, without
prior written notification thereof to AMO, enter into any business relationship
with any director, employee or agent of AMO or any of the AMO Controlled
Affiliates, unless such person is acting for and on behalf of AMO or any of the
AMO Controlled Affiliates.  Vendor shall promptly notify AMO of any violation of
this Section and any consideration received as a result of such violation shall
be paid over or credited to AMO.  Additionally, in the event of any violation of
this Section, including any violation occurring prior to the Effective Date,
resulting directly or indirectly in AMO’s consent to enter into this Agreement,
AMO may, at AMO’s sole option, terminate this Agreement within ninety days after
its receipt of the notice of such violation.  Any representative(s) authorized
by AMO, subject to the limitations and requirements set forth in Section 20.05,
may audit records of Vendor and Vendor Staff pertaining to such

40



--------------------------------------------------------------------------------


matters in connection with this Agreement for the sole purpose of determining
whether there has been compliance with this Section.  Vendor shall *** provide
AMO with all necessary assistance in any audit undertaken pursuant to this
Section 20.01.  Vendor shall require its employees who may be connected with the
subject matter of this Section and shall use commercially reasonable efforts to
cause its agents, subcontractors and representatives to require all of their
employees who may be connected with the subject matter of this Section, to
reasonably assist AMO in making such audits; provided that the foregoing shall
not be interpreted to obligate Vendor or the agents, subcontractors and
representatives of Vendor to obtain the written agreement of such employees to
provide such cooperation.

          20.02          Record Retention.

          Vendor and Vendor Staff shall maintain complete and accurate records
in connection with this Agreement and all transactions related thereto,
including all records and supporting documentation appropriate or necessary to
document the Covered Services performed by Vendor and the Charges paid or
payable by AMO under this Agreement for a period of *** after the termination or
expiration of this Agreement.

          20.03          Services.

          Upon notice from AMO, and subject to the provisions of Section 20.05
hereof, Vendor and Vendor Staff shall provide AMO, AMO Agents, and any of the
AMO Entities’ regulators with access to, and any assistance that they may
reasonably require, with respect to, the Service Locations and the Systems and
any of the records described in Section 20.02, for the purpose of performing
audits or inspections of the Covered Services, the Systems, the adequacy of the
Vendor security systems, procedures and the Data and Systems Safeguards, by way
of penetration tests or otherwise, and the business of the AMO Entities relating
to the Covered Services and any of the records relating thereto.  If any audit
by an auditor designated by AMO, an AMO Agent or a regulatory authority results
in Vendor being notified that Vendor or Vendor Staff are not in compliance with
any law, regulation, or audit requirement that is the responsibility of Vendor
under this Agreement, if Vendor or Vendor Staff is in fact not in compliance,
Vendor shall, and shall cause Vendor Staff to, promptly comply with such audit. 
Vendor shall bear the expense of any such action that is (1) required by a law,
regulation or other audit requirement relating to Vendor’s business or (2)
necessary due to Vendor’s noncompliance with any law, regulation or audit
requirement imposed on Vendor.  To the extent the expense is not payable by
Vendor pursuant to the preceding sentence, AMO shall bear the expense of any
such compliance that is (a) required by a law, regulation or other audit
requirement relating to the AMO Entities’ businesses or (b) necessary due to the
AMO Entities’ noncompliance with any law, regulation or audit requirement
imposed on the AMO Entities.

          20.04          Charges.

          Upon notice from AMO, and subject to the provisions of Section 20.05
hereof, Vendor shall provide AMO and AMO Agents with access to audit, review and
copy such records and supporting documentation relating to the Charges as may be
reasonably requested by AMO.  AMO and AMO Agents may audit the Charges charged
to AMO to determine if such Charges are accurate and in accordance with this
Agreement ***.

41



--------------------------------------------------------------------------------


          (1)

If, as a result of such audit, AMO determines that Vendor has overcharged or
undercharged AMO, AMO shall notify Vendor of the amount of such
overcharge/undercharge (with appropriate documentation) and Vendor shall
promptly pay to AMO the amount of the overcharge, net of undercharges, plus
Interest calculated from the date of receipt by Vendor of the net overcharged
amount until the date of payment to AMO.  In the event that Vendor disputes in
good faith the amount of any overcharge, such disputes will be handled pursuant
to Article 24 of this Agreement and no credit shall be given until final
resolution of such dispute.  In the event that the audit reveals that any fees
or expenses have been net under-billed, Vendor shall include such net amount in
the following invoice.

 

 

          (2)

In addition to AMO’s rights set forth in Section 20.04(1), in the event any such
audit reveals a net overcharge to AMO of more than *** the amount of the total
cost of such audit, Vendor shall issue to AMO a credit against the Charges and
shall  reimburse AMO an amount equal to the cost of such audit.

          20.05          Conduct of Audits.

          Any third party auditor designated by AMO shall (i) not be engaged
primarily in the business of providing information technology infrastructure
support services, including deskside support, help desk, IMAC, hardware or
software deployment, outsourcing or related consulting services (other than an
accounting or auditing firm that has a separate business unit performing such
services, provided that no employees or agents of that business unit are
involved in such audit) and (ii) must execute a reasonable nondisclosure
agreement with AMO that protects the Confidential Information of Vendor and
contains provisions at least as stringent as those set forth in Article 21.  Any
audit conducted under this Agreement shall be conducted during normal business
hours upon reasonable advance written notice; provided that Vendor shall not be
required to make such records available for inspection more than once per year
unless otherwise provided for under this Agreement or AMO requests in good faith
more frequent inspections.  In no event shall AMO have any access to the
confidential information of Vendor’s other customers; provided that a nationally
recognized third-party auditor may review redacted portions of such information
(which exclude customer identifiable information) as reasonably necessary to
conduct the audit and provided further that such auditor agrees in writing to
reveal only the required results of such audit to AMO, to the extent the
foregoing is not prohibited by the relevant customer agreement(s).  Subject to
the provisions of Section 20.04(2), any audit conducted pursuant to this
Agreement shall be at the sole expense of AMO, and shall be subject to all of
Vendor’s policies and reasonable instructions relating to safety, security and
standards of appearance and conduct while on Vendor’s premises and shall be
conducted expeditiously and in a manner designed to minimize, to the extent
reasonably practicable, any interference with or disruption of the normal
business operations of Vendor.

42



--------------------------------------------------------------------------------


ARTICLE XXI
CONFIDENTIALITY

          21.01          General Obligations.

          All Confidential Information relating to or obtained from the AMO
Entities or Vendor shall be held in confidence by the recipient of such
Confidential Information (the “Recipient”) to the same extent and in at least
the same manner as the Recipient protects its own confidential or proprietary
information.  Neither AMO nor Vendor shall disclose, publish, copy, release,
transfer or otherwise make available Confidential Information of, or obtained
from, the other in any form to, the Party which disclosed such Confidential
Information (the “Disclosing Party”) in any form to, or for the use or benefit
of, any person or entity without the Disclosing Party’s consent.  Each of AMO
and Vendor shall, however, be permitted to disclose relevant aspects of the
other’s Confidential Information to its officers, directors, agents,
professional advisors, contractors, subcontractors and employees and to the
officers, directors, agents, professional advisors, contractors, subcontractors
and employees of its Affiliates to the extent that such disclosure is not
restricted under this Agreement, any Consents or any Governmental Approvals and
only to the extent that such disclosure is reasonably necessary for the
performance of its duties and obligations, or the preservation of its rights,
under this Agreement; provided, however, that the Recipient shall take
commercially reasonable measures to ensure that Confidential Information of the
Disclosing Party is not disclosed or duplicated in contravention of the
provisions of this Agreement by such officers, directors, agents, professional
advisors, contractors, subcontractors and employees, by, among other things,
requiring such officers, directors, agents, professional advisors,
subcontractors and employees to enter into confidentiality and nondisclosure
agreements that protect the Disclosing Party’s Confidential Information and that
contain provisions at least as stringent as those contained in this Article 21;
provided, however, that AMO may not disclose Vendor Confidential Information to
third parties that provide services similar to or in competition with Vendor,
even in connection with Vendor’s performance of the Covered Services  The
foregoing is not intended to, and shall in no manner, restrict or be in
derogation of ***.  The obligations in this Section shall not restrict any
disclosure pursuant to any applicable law or by order of any court or government
agency (provided that the Recipient shall give prompt notice to the Disclosing
Party of such order in such time as to permit the Disclosing Party to
participate in the response to any such order) and shall not apply with respect
to information that (1) is independently developed by the Recipient without
violating the Disclosing Party’s proprietary rights as shown by the Recipient’s
written records, (2) is or becomes publicly known (other than through
unauthorized disclosure), (3) is disclosed by the owner of such information to a
third party free of any obligation of confidentiality, (4) is already known by
the Recipient at the time of disclosure, as shown by the Recipient’s written
records, and the Recipient has no obligation of confidentiality other than
pursuant to this Agreement or any confidentiality agreements entered into before
the Effective Date between AMO and Vendor, (5) is rightfully received by a Party
free of any obligation of confidentiality, or (6) with respect solely to a
particular disclosure, such disclosure is approved in writing by the Disclosing
Party.  Vendor will have the right to compile and use statistical analyses and
reports utilizing aggregated data derived from and relating to the AMO Entities’
use of the Covered Services (but excluding the AMO Data), both internal and
external to Vendor, so long as the information and data contained in such
analyses and reports do not in any way identify any AMO Entity or disclose any
AMO Data or any Confidential Information of any AMO Entity.

43



--------------------------------------------------------------------------------


          21.02          Attorney-Client Privilege.

          Vendor recognizes that it may obtain access to documents, data and
databases created by and for the AMO Entities and associated communications
related thereto (collectively, “Privileged Work Product”) which are confidential
attorney work product or subject to the attorney-client privilege and which are
clearly marked or identified as such.  In addition to the obligations in
Sections 21.01 and 21.03, Vendor shall not reveal Privileged Work Product to
third parties and Vendor shall institute commercially reasonable safeguards to
prevent the disclosure of Privileged Work Product to third parties.  The only
Project Staff who may have access to Privileged Work Product shall be those for
whom such access is necessary for the purpose of providing services to the AMO
Entities as provided in this Agreement.  Vendor recognizes that some or all of
the Privileged Work Product may have been prepared in anticipation of litigation
and that Vendor is performing the Covered Services in respect of Privileged Work
Product as an agent of the AMO Entities, and that all matter related thereto may
be protected from disclosure by Rule 26 of the United States Federal Rules of
Civil Procedure (or any similar law in other local jurisdictions).  Should
Vendor ever be notified of any judicial or other proceeding seeking to obtain
access to Privileged Work Product, Vendor shall immediately notify AMO and take
such reasonable actions as may be specified by AMO to resist providing such
access, and AMO shall have the right to require Vendor to retain mutually
accepted counsel to so represent Vendor, provided that AMO shall reimburse
Vendor for reasonable attorneys’ fees and expenses incurred in resisting such
access.

          21.03          Unauthorized Acts.

          Without limiting either Party’s rights in respect of a breach of this
Article, each Party shall:

          (1)

promptly notify the other Party of any unauthorized possession, use or
knowledge, or attempt thereof, of the other Party’s Confidential Information by
any person or entity that may become known to such Party;

 

 

          (2)

promptly furnish to the other Party full details of the unauthorized possession,
use or knowledge, or attempt thereof, and reasonably assist the other Party in
investigating or preventing the recurrence of any unauthorized possession, use
or knowledge, or attempt thereof, of Confidential Information and, if the
unauthorized possession, use or knowledge is by a person or entity other than an
employee, director, representative, agent or subcontractor of such Party, at the
expense of the other Party;

 

 

          (3)

reasonably cooperate with the other Party in any litigation and investigation
against third parties deemed necessary by the other Party to protect its
proprietary rights and, if the unauthorized possession, use or knowledge is by a
person or entity other than an employee, director, representative, agent or
subcontractor of such Party, at the expense of the other Party; and

 

 

          (4)

if the unauthorized possession, use or knowledge is by an employee, director,
representative, agent or subcontractor of such Party, promptly use its best
efforts

44



--------------------------------------------------------------------------------


 

to (and, generally with respect to all others, use commercially reasonable
efforts to) prevent a recurrence of any such unauthorized possession, use or
knowledge, or attempt thereof, of Confidential Information.

ARTICLE XXII
REPRESENTATIONS AND WARRANTIES

          22.01          By AMO.

 

          AMO represents and warrants that:

 

          (1)

AMO is a corporation, validly existing and in good standing under the laws of
Delaware;

 

 

          (2)

AMO has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement;

 

 

          (3)

AMO is duly licensed, authorized or qualified to do business and is in good
standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on AMO’s ability to fulfill its obligations under this Agreement;

 

 

          (4)

the execution, delivery and performance of this Agreement has been duly
authorized by AMO;

 

 

          (5)

AMO is in compliance with all applicable Federal, state, local or other laws and
regulations applicable to AMO in connection with its obligations under this
Agreement and has obtained all applicable permits, licenses and Governmental
Approvals required of AMO in connection with its obligations under this
Agreement; and

 

 

          (6)

there is no outstanding litigation, arbitrated matter or other dispute to which
AMO is a party which, if decided unfavorably to AMO, would reasonably be
expected to have a potential or actual material adverse effect on AMO’s or
Vendor’s ability to fulfill its respective obligations under this Agreement.

 

          22.02          By Vendor.

 

          Vendor represents and warrants that:

 

          (1)

Vendor is a corporation duly organized, validly existing and in good standing
under the laws of Delaware;

45



--------------------------------------------------------------------------------


          (2)

Vendor has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement;

 

 

          (3)

Vendor is duly licensed, authorized or qualified to do business and is in good
standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Vendor’s ability to fulfill its obligations under this
Agreement;

 

 

          (4)

the execution, delivery and performance of this Agreement has been duly
authorized by Vendor;

 

 

          (5)

Vendor is in compliance with all applicable Federal, state, local or other laws
and regulations applicable to Vendor and has obtained all applicable permits,
licenses and Vendor Government Approvals required of Vendor in connection with
its obligations under this Agreement;

 

 

          (6)

there is no outstanding litigation, arbitrated matter or other dispute to which
Vendor is a party which, if decided unfavorably to Vendor, would reasonably be
expected to have a potential or actual material adverse effect on AMO’s or
Vendor’s ability to fulfill its respective obligations under this Agreement;

 

 

          (7)

the Vendor Proprietary Software does not infringe upon the proprietary rights of
any third party, and Vendor has obtained and will obtain all rights necessary to
grant in full the licenses to the Vendor Software and Tools granted by Vendor
under this Agreement without any additional consideration, and to permit the AMO
Entities and Authorized Users to use any and all of the Covered Services; and

 

 

          (8)

The Vendor represents and warrants that the Vendor Provided Systems are designed
to be used before, during and after January 1, 2000, and, as applicable, will be
performed or will perform in the course of providing services to AMO, including
without limitation date-related user-interface functionalities, before, during
and after January 1, 2000, without errors, invalid or incorrect results or
failures relating to, or which are the product of, date data or date dependent
data which represent or reference dates before, during or after January 1, 2000,
or represent or reference different centuries or more than one century, or
represent or reference any leap year or the year 1999, and to the extent
updates, new versions, new releases or any other modifications or improvements
of the Vendor Provided Systems are necessary to such performance, they are
included in and fully paid by virtue of the payments made by AMO as part of the
Base Charge.

 

 

          (10)

All Project Staff or any other individuals who will perform any portion of the
Covered Services shall be trained and certified (and shall maintain any
additional training and certification requirements during the term of this
Agreement) in accordance with industry standards for persons providing such
services.

46



--------------------------------------------------------------------------------


          22.03          Disclaimer.

          EXCEPT AS SPECIFIED IN SECTION 22.01 AND SECTION 22.02, NEITHER AMO,
THE AMO ENTITIES NOR VENDOR MAKES ANY OTHER WARRANTIES WITH RESPECT TO THE
SERVICES, THE TERMINATION ASSISTANCE SERVICES OR THE SYSTEMS AND EACH EXPLICITLY
DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A SPECIFIC PURPOSE.

ARTICLE XXIII
ADDITIONAL COVENANTS

          23.01          By AMO.

 

          AMO covenants and agrees with Vendor that during the Term and the
Termination Assistance Period:

 

          (1)

AMO shall comply with all applicable Federal, state, local or other laws and
regulations applicable to AMO in connection with its obligations under this
Agreement and shall obtain all applicable permits and governmental licenses
required of AMO in connection with its obligations under this Agreement.

          23.02          By Vendor.

          Vendor covenants and agrees with AMO that during the Term and the
Termination Assistance Period:

          (1)

Vendor shall comply with all applicable Federal, state, local or other laws and
regulations applicable to Vendor and shall obtain all applicable permits and
governmental licenses required of Vendor in connection with its obligations
under this Agreement;

 

 

          (2)

None of the Vendor Proprietary Software, the Developed Software, the Work
Product, or other items created by, or on behalf of, Vendor and furnished to AMO
hereunder will infringe upon the proprietary rights of any third party (except
such infringements as may result from modifications by AMO or AMO Agents);

 

 

          (3)

Vendor and Vendor Staff will not code or knowingly or negligently introduce
viruses or similar items into any of the Systems. Vendor agrees that, in the
event a virus or similar item is found to have been introduced into any of the
Systems, Vendor shall use its commercially reasonable efforts at no additional
charge to assist AMO in correcting and reducing the effects of the virus or
similar item and, if the virus or similar item causes a loss of operational
efficiency or loss of data, to assist AMO to the same extent to mitigate and
restore such losses;

 

 

          (4)

Without the consent of AMO, Vendor and/or Vendor Staff (i) shall not insert into
the Software used to provide the Covered Services any code that would have the

47



--------------------------------------------------------------------------------


 

effect or ability of disabling or otherwise shutting down all or any portion of
the Covered Services, and (ii) with respect to any disabling code that may be
part of the Software used to provide the Covered Services, Vendor and/or Vendor
Staff shall not invoke such disabling code at any time, including upon
expiration or termination of this Agreement, without AMO’s consent; and

 

 

          (5)

the Vendor Equipment, Vendor Software and the Developed Software are century
compliant for the Year 2000. In order to be century compliant, Vendor agrees
that the Vendor Equipment, Vendor Software and the Developed Software are
capable of accounting for all calculations using a century and date sensitive
algorithm for the Year 2000 and the fact that the Year 2000 is a leap year. The
design and delivery of the Vendor Equipment, Vendor Software and Developed
Software, to ensure compliance with the foregoing covenant, shall include date
data century recognition, calculations that accommodate same century and
multi-century formulae and date values, and date data interface values that
reflect the century.

 

 

          (6)

The Covered Services shall be provided in conformity with the Service Levels set
forth in the SOW.

 

 

          (7)

The Systems and the Covered Services shall conform to the Transition Acceptance
Criteria and shall operate in conformity therewith.

 

 

          (8)

the Systems shall be maintained in accordance with the specifications of the
respective vendors of the hardware and software components thereof, and Vendor
shall, at no additional charge to AMO, keep all Systems properly maintained and
current relative to the software and hardware maintenance recommendations of the
respective vendors, including any engineering changes and software enhancements
or updates and revisions to correct errors in the components of the Systems
provided or recommended by such vendors.

 

 

          (9)

the Covered Services shall be rendered in a professional and workmanlike manner
in accordance with the requirements of the SOW and the Service Levels and in
accordance with the generally accepted best practices used in well managed
operations performing services similar to the Services.

ARTICLE XXIV
DISPUTE RESOLUTION

          24.01          Steering Committee Resolution of Disputes.

          Except as provided in Section 24.05, the Steering Committee members
shall attempt within ten (10) days after the date (the “Issue Date”) an issue is
presented in writing by one Party to the other, in good faith to resolve any
dispute, controversy or claim related to this Agreement, including any dispute
over the breach, interpretation, or validity, but not the termination, of this
Agreement.

48



--------------------------------------------------------------------------------


          24.02      Executive Level Resolution.

          If the Steering Committee cannot so resolve any such dispute referred
to in Section 24.01 within such ten (10) day period, or if there is a dispute
over termination, AMO and Vendor shall attempt to resolve the dispute through
the personal interaction of the Chief Financial Officer of AMO and the Chief
Executive Officer of the Vendor.  If either Party has reorganized its company at
the time the dispute arises, such that either of the positions described above
does not exist any longer, the individual dedicated to the dispute resolution
effort shall be of equivalent rank and stature to the person who would have been
dedicated, had there been no reorganization.  The Parties shall have an
additional twenty (20) days from the Issue Date to resolve the dispute through
executive interaction if the dispute was considered by the Steering Committee
and not resolved.

          24.03      Arbitration of Disputes.

 

                        (a)

Except as provided in Section 24.05, if any Disputes arising between any of the
Parties hereto in connection with this Agreement (including regarding its
existence, validity or termination) cannot be resolved under Sections 24.01 and
24.02 within thirty (30) days from the Issue Date shall be referred and finally
settled by binding arbitration under and in accordance with the Rules of the
American Arbitration Association (the “AAA”) then in force (the “AAA Rules”).

 

 

                        (b)

The arbitral tribunal for such arbitration (the “Tribunal”) shall be comprised
of three arbitrators.  The claimant shall nominate one arbitrator and at the
same time shall specify in writing to defendant the matter to be submitted to
arbitration.  The defendant shall nominate one (1) arbitrator.  Should a
defendant fail to nominate an arbitrator in accordance with the AAA Rules within
twenty (20) days after receiving written notification of arbitration, such
arbitrator shall promptly be appointed by the AAA.  The two (2) arbitrators so
nominated shall nominate the third arbitrator, who shall serve as chairman of
the Tribunal.  Such third arbitrator shall be appointed by the AAA should the
other two arbitrators not agree upon the chairman within twenty (20) days from
the nomination or appointment of the second of the two arbitrators.  If for any
reason an arbitrator resigns, is removed or otherwise is no longer serving on
the Tribunal, his or her replacement must be nominated within twenty (20) days
of such resignation, removal or absence by the Party originally nominating him
or her, failing which such replacement shall promptly be appointed by the AAA.

 

 

                        (c)

Any arbitration under this Section 24.03 shall take place in Santa Ana,
California, and shall be held in English.  To the full extent permitted by
applicable Law, the Tribunal shall apply the laws of the State of California in
connection with any such arbitration.  All decisions shall be by majority on
points of substance, law and otherwise.  The Tribunal shall be empowered to
provide injunctive relief and refer to extrinsic evidence.

49



--------------------------------------------------------------------------------


 

Any award issued by the Tribunal shall state the particular reasons upon which
such award is based and shall contain a detailed breakdown of the component(s)
of any monetary award.

 

 

                        (d)

Neither the existence of any dispute, controversy or claim nor the fact that
arbitration is pending thereunder shall relieve any Party of its respective
obligations under this Agreement.

 

 

                        (e)

The Tribunal shall fix the costs of arbitration in its award.  For purpose
hereof, “costs of arbitration” shall include (i) the fees of each arbitrator,
(ii) travel and other actual documented expenses incurred by the arbitrators,
(iii) all AAA administrative costs and expenses, and (iv) the actual and
documented costs of expert advice and of other assistance required by the
Tribunal.  Unless the Tribunal finds that exceptional circumstances require
otherwise, the Tribunal will grant the prevailing Party in arbitration its costs
of arbitration and reasonable attorneys’ fees as part of the arbitration award.

 

 

                        (f)

Judgment upon awards or orders for enforcement may be entered by all courts to
which an award is presented, and execution may be had in accordance with the law
of execution generally applied in the jurisdiction where enforcement is sought.

          24.04      Judgment Upon the Arbitration Award.

          Judgment upon any award rendered by the arbitrator may be entered in
any court with jurisdiction.  The prevailing Party shall be entitled to
reasonable attorneys’ fees and expenses in any court proceeding relating to the
enforcement or collection of any award or judgment rendered by the arbitrator
under this Agreement.

          24.05      Exceptions

          Neither Party will be required to mediate or arbitrate any dispute
relating to actual or threatened (i) unauthorized disclosure of a Party’s
Confidential Information or (ii) violation of a Party’s proprietary rights. 
Either Party will be entitled to seek in any court of competent jurisdiction
injunctive, preliminary or other equitable relief, in addition to damages,
including court costs and fees of attorneys and other professionals, to remedy
any actual or threatened violation of its rights with respect to which mediation
or arbitration is not required hereunder.

          24.06      Continuity of Services.

          In the event of a dispute between Vendor and AMO, Vendor shall,
subject to Section 19.02(4), continue to so perform its obligations under this
Agreement in good faith during the resolution of such dispute unless and until
this Agreement is terminated in accordance with its provisions.

50



--------------------------------------------------------------------------------


ARTICLE XXV
TERMINATION

          25.01      Termination for Convenience.

          AMO may terminate this Agreement, in whole or in part, for convenience
at any time *** by giving Vendor written notice of the termination at least ***
days prior to the termination date specified in the notice.  If AMO terminates a
portion of the Services pursuant to this Section, then the Base Charges shall be
adjusted in an amount determined in good faith by the Steering Committee.  Upon
termination of this Agreement in accordance with this Section, AMO shall pay to
Vendor the Wind Down Costs (with such Wind Down Costs due within thirty (30)
days after AMO’s receipt of the applicable invoice).

          25.02      Termination due to Change in Control of AMO.

          In the event of a Change in Control of AMO, AMO may terminate this
Agreement by giving Vendor notice of the termination at least *** days prior to
the termination date specified in the notice.  Vendor, however, may not
terminate this Agreement due to a Change in Control of AMO or any AMO Entity. 
Upon termination of this Agreement in accordance with this Section, AMO shall
pay to Vendor the Wind Down Costs (with such Wind Down Costs due within thirty
(30) days after AMO’s receipt of the applicable invoice).

          25.03      Termination Fee.

          In case of any termination under Section 25.02 or 25.04 AMO shall pay
an early termination fee equal to *** (“Termination Fee”).  No such Termination
Fee is due in case of any termination under Sections 25.01, 25.05, or 25.07.

          25.04      Termination due to Change in Control of Vendor.

          In the event of a Change in Control of Vendor, AMO may terminate this
Agreement by giving Vendor written notice of the termination at least ***prior
to the termination date specified in the notice.  Upon termination of this
Agreement in accordance with this Section, AMO shall pay to Vendor the Wind Down
Costs (with such Wind Down Costs due within thirty (30) days after AMO’s receipt
of the applicable invoice).

          25.05      AMO’s Termination Rights for Cause.

          Subject to the provisions of Section 17.1, if Vendor (a) defaults in
the performance of any of its material obligations under this Agreement, and
does not cure such default within thirty (30) days of receipt (the “Default Cure
Period”) of a notice of default specifying the nature of the default (the
“Default Notice”); (b) materially breaches any other duty or obligation under
this Agreement and does not cure such default within the Default Cure Period
following a Default Notice, provided that if such breach is not capable of being
cured within the Default Cure Period and Vendor is using its best efforts to
cure, Vendor shall have an additional thirty (30) days to cure, or (c) commits
numerous breaches of its duties hereunder, which in the aggregate become
material even if such breaches are not themselves material, and such breaches
are not cured within the Default Cure Period following a Default Notice; AMO
may, by giving notice to

51



--------------------------------------------------------------------------------


Vendor, terminate this Agreement, in whole or in part, as of the termination
date specified in the Default Notice.

          25.06      Vendor’s Termination Rights for Cause.

          Vendor may terminate this Agreement immediately if, after sending AMO
a Default Notice, AMO fails to pay Material Undisputed Charges and AMO does not
remit any such Material Undisputed Charges to Vendor within 90 days of receipt
of such Default Notice.

          25.07      Termination for Insolvency.

          Either Party may terminate this Agreement upon written notice to the
other Party if the other Party ceases to function as a going concern, becomes
insolvent, makes an assignment for the benefit of creditors, files a petition in
bankruptcy, permits a petition in bankruptcy to be filed against it and such
petition or proceeding is not terminated or dismissed within sixty (60) days of
such filing, or admits in writing its inability to pay its debts as they mature,
or if a receiver is appointed for a substantial part of its assets.

ARTICLE XXVI
TERMINATION ASSISTANCE

          26.01          Termination Assistance Services.

          Upon AMO’s request, and regardless of the reason for the full or
partial termination or expiration of this Agreement, Vendor shall during the
Termination Assistance Period, provide the Termination Assistance Services at
the Base Charges (and the charges agreed to in writing for any Out of Scope
Services) being paid by AMO at the time of such termination or expiration.  If
termination is by Vendor in accordance with Section 25.06, then Termination
Assistance Services will be provided upon payment in advance by AMO for such
services.  Vendor’s quality and level of performance during the Termination
Assistance Period shall not be degraded and, at AMO’s request, Termination
Assistance Services shall be provided either to AMO or to another supplier of
AMO’s choosing.  After the expiration of the Termination Assistance Period and
for a period of *** thereafter, Vendor shall (1) be reasonably available to
answer questions from AMO regarding the Services on an “as needed” basis at
Vendor’s then standard billing rates, (2) deliver to AMO any remaining AMO-owned
reports and documentation still in Vendor’s possession, and (3) deliver to AMO,
at no additional cost to AMO, a copy of the in-use version and release of the
AMO Software.  Vendor’s assistance after the expiration of the Termination
Assistance Period shall include, but not be limited to, consulting services,
software configuration and reviewing all supported Application and System
Software with a new service provider.  In the event that AMO has selected or is
contemplating the selection at a new party to provide the services contemplated
under this Agreement, Vendor shall provide the Termination Assistance Services
to such party or parties as identified by AMO.

          In all instances, to the extent Vendor is utilizing agents and/or
authorized subcontractors to provide the Covered Services, Vendor shall ensure
that such agents and/or subcontractors continue to provide the Covered Services
at the same quality level during the Termination Assistance Period as provided
during the Term.

52



--------------------------------------------------------------------------------


          26.02          Exit Rights.

 

          Upon the End Date:

 

          (1)

The rights granted to Vendor and Vendor Staff in Section 14.01 shall immediately
terminate and Vendor shall, and shall cause Vendor Staff to, (i) deliver to AMO,
at no cost to AMO, a current copy of the AMO Software in the form in use as of
the End Date and (ii) destroy or erase all other copies of the AMO Software in
Vendor’s or Vendor Staff’ possession.  Vendor shall, upon AMO’s request, certify
to AMO that all such copies have been destroyed or erased.

 

 

          (2)

Each Party shall, and shall cause its employees, agents, subcontractors,
directors and representatives to deliver to the other Party, at no cost to the
other Party, all Confidential Information of the other Party, including in the
case of AMO the AMO Data, and any copies thereof and all other copies of the
other Party’s Confidential Information in such Party’s or its employees’,
agents’, subcontractors’, directors’ or representatives’ possession.  Each Party
shall, upon the other Party’s request, certify to the other Party that all such
Confidential Information and any copies thereof have been destroyed or
returned.  If requested by AMO, Vendor shall deliver the AMO Data in a
non-proprietary format of AMO’s designation, and AMO shall reimburse Vendor for
the mutually agreed costs, if any, reasonably incurred by Vendor to accomplish
the foregoing formatting.

 

 

          (3)

Vendor shall (i) deliver to AMO a copy of all of the (x) Developed Software and
(y) Work Product, in the form in use as of the End Date, and (ii) destroy or
erase all other copies of the Developed Software and the Work Product in
Vendor’s possession.

 

 

          (4)

Upon AMO’s request, with respect to (i) any agreements for maintenance, disaster
recovery services or other necessary third party services being used by Vendor
or Vendor Staff to provide the Services as of the End Date (to the extent
permitted therein) and (ii) any other contracts or agreements used by Vendor to
supply the Services, to the extent permitted therein, Vendor shall, and shall
cause Vendor Staff to, transfer or assign such agreements (or the applicable
portions thereof) to AMO or its designee, at AMO’s expense, on terms and
conditions acceptable to all applicable parties.

 

 

          (5)

Upon AMO’s request, Vendor shall sell to AMO or its designee (i) the Vendor
Equipment primarily being used by Vendor or Vendor Staff to perform the Services
as of the End Date; and (ii) any assets transferred by AMO to Vendor or Vendor
Staff, all free and clear of all liens, security interests or other
encumbrances, ***.

 

 

          (6)

AMO shall have the right but not the obligation to assume contracts, or the
applicable portions thereof, (to the extent permitted therein) for any Covered
Services provided by third parties for Vendor (including Vendor Third Party

53



--------------------------------------------------------------------------------


 

Software) that are primarily used by Vendor to provide Covered Services to AMO.

 

 

          (7)

AMO shall have the right but not the obligation to assume Vendor’s leases (to
the extent permitted therein) for any Equipment primarily used by Vendor to
provide the Covered Services.

 

 

          (8)

Vendor shall perform an orderly turnover and assistance with all necessary data
and work processes used or collected by Vendor in its provision of Covered
Services to AMO.

 

 

          (9)

With respect to the agreements, contracts, and leases mentioned in items (4),
(6) and (7), Vendor shall use commercially reasonable efforts to obtain the
right to assign to AMO such agreements, contracts, and leases (or the applicable
portions thereof).

ARTICLE XXVII
INDEMNITIES

          27.01          Indemnity by AMO.

          AMO shall indemnify, hold harmless Vendor from, and defend Vendor
against, any Losses and Judgements arising out of or relating to any third party
Claim:

          (1)

That the AMO Proprietary Software or any other materials or items created by, or
on behalf of (except as created by Vendor or any Vendor Staff), AMO and provided
to Vendor hereunder infringes upon the proprietary rights of any third party,
except to the extent, and only to the extent, that such infringement is caused
by (a) Vendor or Vendor Staff’ misuse or modification thereof; (b) Vendor or
Vendor Staff’ failure to use corrections or modifications thereof provided by
the AMO Entities or AMO Agents; (c) Vendor or Vendor Staff’ use thereof in
combination with any product or information not furnished by the AMO Entities or
AMO Agents or (d) written information, directions, specifications or materials
provided by Vendor or Vendor Staff.

 

 

          (2)

Relating to any breach by AMO of its obligations set forth in Article 18.

 

 

          (3)

Relating to any amounts, including taxes, interest and penalties, assessed
against Vendor that are the obligation of AMO pursuant to Article 18.

 

 

          (4)

Relating to personal injury (including death) or tangible property damage
resulting from AMO’s or AMO Agent’s acts or omissions, except to the extent
attributable to the acts or omissions of Vendor or Vendor Staff.

 

 

          (5)

Relating to the inaccuracy, untruthfulness or breach of any representation,
warranty or covenant made by AMO or an AMO Agent under Section 22.01 or 23.01.

54



--------------------------------------------------------------------------------


          (6)

Relating to AMO’s failure to obtain and maintain all Governmental Approvals
specifically relating to AMO Entities’ receipt of the Covered Services or to the
development, manufacturing and marketing of medical devices for eye and contact
lens care products.

 

 

          (7)

Relating to (a) a violation of Federal, state, local or other laws or
regulations for the protection of persons or members of a protected class or
category of persons by AMO, including unlawful discrimination or (b) claims of
an employee of AMO for wages or benefits.

 

 

          27.02          Indemnity by Vendor.

          Vendor shall indemnify, hold harmless AMO and the AMO Controlled
Affiliates from, and defend AMO and the AMO Controlled Affiliates against,
Losses and Judgements arising out of or relating to any third party Claim:

          (1)

That the Tools, the Developed Software, the Work Product, the Vendor Software,
any enhancements or modifications to the AMO Software performed by Vendor or
Vendor Staff or any other resources or items provided to the AMO Entities by
Vendor or Vendor Staff infringe upon the proprietary rights of any third party
except to the extent, and only to the extent, that such infringement is caused
by (a) AMO, the AMO Entities’ or AMO Agents’ misuse or modification thereof (b)
AMO, the AMO Entities’ or AMO Agents’ failure to use corrections or
modifications thereof provided by Vendor or Vendor Staff, or (c) written
information, directions, specifications or materials provided by AMO, the AMO
Entities or AMO Agents.

 

 

          (2)

Relating to the inaccuracy, untruthfulness or breach of any representation,
warranty or covenant made by Vendor or a Vendor Agent under Section 22.02 or
23.02.

 

 

          (3)

Relating to Vendor’s or a Vendor Agent’s failure to obtain or maintain the
Vendor Governmental Approvals.

 

 

          (4)

Relating to (a) a violation of Federal, state, local or other laws or
regulations for the protection of persons or members of a protected class or
category of persons by Vendor or Vendor Staff, including unlawful
discrimination, or (b) claims of an employee of Vendor or any Vendor Staff for
wages or benefits in connection with the performance of any of the Covered
Services.

 

 

          (5)

Relating to any amounts, including taxes, interest and penalties, assessed
against the AMO Entities that are the obligation of Vendor or Vendor Staff
pursuant to Article 18.

 

 

          (6)

Relating to a breach by Vendor or any Vendor Staff of Article 7.

55



--------------------------------------------------------------------------------


          (7)

Relating to personal injury (including death) or tangible property damage
resulting from Vendor’s or any Vendor Staff’s acts or omissions, except to the
extent attributable to the acts or omissions of an AMO Entity or AMO Agent.

 

 

          (8)

Subject to Section 27.01(2), relating to any liabilities or expenses connected
with Vendor’s failure to promptly pay for any and all services, materials,
equipment or labor used by Vendor in providing the Covered Services.

 

 

          (9)

Relating to any breach by Vendor or any Vendor Staff of their obligations
hereunder with respect to AMO Data.

 

 

          27.03          Obligation to Replace.

          In the event that the AMO Entities’ use of the Developed Software, the
Work Product, the Vendor Software, any enhancements or modifications to the AMO
Software performed by Vendor or Vendor Staff or any other materials or items
provided to the AMO Entities by Vendor or Vendor Staff (each, as applicable, the
“Indemnified Component”; collectively, the “Indemnified Components”) (1)
infringes upon the proprietary rights of any third party or (2) is enjoined or
any AMO Entity’s use of any of the Covered Services is enjoined due to any such
Indemnified Component, Vendor shall, within thirty (30) days after notification
such infringement or order, with AMO’s consent and at Vendor’s own cost and
expense and in such a manner as to minimize disturbance to AMO business
activities:

          (1)

obtain for the AMO Entities the right to continue using the Indemnified
Component;

 

 

          (2)

modify the Indemnified Component so that it is not longer infringing (provided
that such modification does not adversely affect the AMO Entities’ intended use
as contemplated by this Agreement);

 

 

          (3)

replace the Indemnified Component with a non-infringing functional equivalent;
or

 

 

          (4)

immediately refund the amounts paid to Vendor corresponding to that portion of
the Charges relating to such Indemnified Component.

          27.04          Indemnification Procedures.

          If any third party Claim is commenced against a Party entitled to
indemnification under any section of this Agreement (the “Indemnified Party”),
notice thereof shall be given to the Party that is obligated to provide
indemnification (the “Indemnifying Party”) as promptly as practicable.  If,
after such notice, the Indemnifying Party shall acknowledge that this Agreement
applies with respect to such Claim, then the Indemnifying Party shall be
entitled, if it so elects, in a notice promptly delivered to the Indemnified
Party, but in no event less than ten (10) days prior to the date on which a
response to such Claim is due, to immediately take control of the defense and
investigation of such Claim and to employ and engage attorneys reasonably
acceptable to the Indemnified Party to handle and defend the same, at the
Indemnifying Party’s sole cost and expense.  The Indemnified Party shall
cooperate, at the cost of the Indemnifying Party, in all

56



--------------------------------------------------------------------------------


reasonable respects with the Indemnifying Party and its attorneys in the
investigation, trial and defense of such Claim and any appeal arising therefrom;
provided, however, that the Indemnified Party may, at its own cost and expense,
participate, through its attorneys or otherwise, in such investigation, trial
and defense of such Claim and any appeal arising therefrom.  No settlement of a
Claim that involves a remedy other than the payment of money by the Indemnifying
Party shall be entered into without the prior consent of the Indemnified Party,
which shall not be unreasonably withheld, delayed or conditioned.  After notice
by the Indemnifying Party to the Indemnified Party of its election to assume
full control of the defense of any such Claim, the Indemnifying Party shall not
be liable to the Indemnified Party for any legal expenses incurred thereafter by
such Indemnified Party in connection with the defense of that Claim.  If the
Indemnifying Party does not assume full control over the defense of a Claim
subject to such defense as provided in this Section, the Indemnifying Party may
participate in such defense, at its sole cost and expense, and the Indemnified
Party shall have the right to defend the Claim in such manner as it may deem
appropriate, at the cost and expense of the Indemnifying Party.

ARTICLE XXVIII
DAMAGES

          28.01      Direct Damages.

          Subject to Section 28.03 below, regardless of the basis of any claim
(whether an action in contract or tort), each of the Parties shall be liable to
the other, for any direct damages arising out of or relating to its performance
or failure to perform under this Agreement in an aggregate amount not to exceed
***.

          28.02      Consequential Damages.

          Subject to Section 28.03 below, neither Party shall be liable for, nor
will the measure of damages include, any indirect, incidental, punitive, special
exemplary, or consequential damages arising out of or relating to its
performance or failure to perform under this Agreement, whether in an action in
contract or tort and even if such Party has been advised of the possibility of
such damages.

          28.03      Limitation on Liability.

 

          (1)

In connection with ***, (a) the limitations set forth in Section 28.01 and 28.02
shall not apply and (b) each of the Parties shall be liable to the other for any
direct and consequential damages (and with respect to item (ii) Losses and
Judgements) arising out of or relating to the foregoing in an aggregate amount
not to exceed ***.

 

 

          (2)

Vendor’s total aggregate limitation of liability together under this Article 28
shall not in total exceed ***.  AMO’s total aggregate limitation of liability
together under this Article 28 shall not in total exceed *** plus the amount of
any unpaid Charges owed to Vendor by AMO hereunder.

57



--------------------------------------------------------------------------------


ARTICLE XXIX
INSURANCE

          29.01      Insurance.

 

          (1)

Without in any way limiting Vendor’s liability pursuant to Section 27.02,
Vendor, during the Term, shall maintain the following insurance and all
insurance that may be required under the applicable laws, ordinances and
regulations of any governmental authority with financially sound companies:

 

 


                        (a)

Workers’ Compensation and Employer’s Liability Insurance as prescribed by
applicable law or otherwise, including insurance covering liability under the
Longshore’s and Harbor Workers’ Act, the Jones Act and the Outer Continental
Shelf Lands Act, if applicable.

 

 

                        (b)

Commercial General Liability (Bodily Injury and Property Damage) Insurance
including the following coverages:

 

 

 

Blanket Broad Form Contractual Liability to cover liability assumed under this
Agreement;

 

 

 

Product and Completed Operations Liability; and

 

 

 

Broad Form Property Damage Liability.

 

 

 

The limit of liability of such insurance shall not be less than $5 Million U.S.
Dollars combined single limit per occurrence as respects bodily injury and
property damage.

 

 

                        (c)

Automobile Bodily Injury and Property Damage Liability Insurance, such insurance
to extend to owned, non-owned, and hired automobiles used in the performance of
this Agreement.  The limits of liability of such insurance shall not be less
than $2 Million U.S. Dollars combined single limit per occurrence as respects
bodily injury and property damage.

 

          (2)

The above insurance shall include a requirement that the insurer provide AMO
with thirty (30) days written notice prior to the effective date of any
cancellation or material change of the insurance.  The insurance specified in
this Article shall name AMO as an additional insured with respect to operations
performed under this Agreement.  Any cancellation or material alteration of the
aforesaid shall not relieve Vendor of its continuing obligation to maintain
insurance coverage in accordance with this Article.

 

 

          (3)

Before commencing any Covered Services, Vendor shall provide AMO with
certificates of the insurance coverages and endorsements set forth in this
Section.

58



--------------------------------------------------------------------------------


          (4)

Without in any way limiting Vendor’s liability pursuant to Article 28.02, Vendor
make commercially reasonable efforts to ensure that Subcontractors obtain the
insurance coverages and endorsements set forth in this Section, excepting that
both the AMO Entities and Vendor shall be named as additional insureds therein.

 

 

          (5)

Vendor shall supply evidence of Professional Liability (E&O Insurance) of not
less than $5 Million U.S. Dollars.

 

 

          (6)

Vendor shall list AMO as an additional insured on its General Liability policy.

          29.02      Risk of Loss.

          Vendor is responsible for the risk of loss of, or damage to, any
property of the AMO Entities at a Designated Vendor Service Location or an
Additional Designated Vendor Service Location, except to the extent such loss or
damage was caused by the acts or omissions of the AMO Entities or an Agent of
the AMO Entities.  AMO is responsible for the risk of loss of, or damage to, any
property of Vendor at an AMO Service Location, except to the extent such loss or
damage was caused by the acts or omissions of Vendor or a Vendor Staff.

ARTICLE XXX
MISCELLANEOUS PROVISIONS

          30.01      Assignment.

 

          (1)

Neither Party shall, without the consent of the other Party, assign this
Agreement, except that (a) AMO may assign this Agreement to an AMO Controlled
Affiliate or pursuant to a reorganization or Change in Control of AMO without
such consent and (b) Vendor may assign this Agreement without such consent to a
wholly owned subsidiary of Vendor or of Vendor’s ultimate parent provided that
such assignee expressly assumes in writing all of Vendor’s obligations hereunder
(including, without limitation, Vendor’s obligations with respect to the
then-current Project Staff).  Upon AMO’s assignment of this Agreement to an AMO
Controlled Affiliate or pursuant to a reorganization or Change in Control of
AMO, AMO shall be released from any obligation or liability under this
Agreement, provided that such assignee expressly assumes AMO’s obligations
hereunder and subject to receipt by Vendor of assurances that are reasonably
satisfactory to Vendor of the financial standing and credit worthiness of such
AMO Controlled Affiliate.  The consent of a Party to any assignment of this
Agreement shall not constitute such Party’s consent to further assignment.  This
Agreement shall be binding on the Parties and their respective successors and
permitted assigns.  Any assignment in contravention of this subsection shall be
void.

 

 

          (2)

In the event that AMO divests an entity or business unit of AMO, Vendor shall,
for a period of up to *** from the effective date of such divestiture, at AMO’s
request, continue to provide the Covered Services to such divested AMO entity or
business unit at the Charges then in effect, subject to receipt by Vendor of

59



--------------------------------------------------------------------------------


 

assurances that are reasonably satisfactory to Vendor of the financial standing
and creditworthiness of such divested AMO entity or business unit.  Upon AMO’s
election to have Vendor continue to provide the Covered Services to such
divested AMO entity or business unit at the Charges then in effect, AMO shall be
released from any obligation or liability under this Agreement with respect to
the portion of the Covered Services provided to such divested entity or business
unit, provided that such divested entity or business unit of AMO expressly
assumes AMO’s obligations hereunder with respect thereto.

          30.02      Notices.

          Except as otherwise specified in this Agreement, all notices,
requests, consents, approvals, agreements, authorizations, acknowledgments,
waivers and other communications required or permitted under this Agreement
shall be in writing and shall be deemed given when sent by telecopy to the
telecopy number specified below or delivered by hand to the address specified
below.  A copy of any such notice shall also be sent by overnight express mail
on the date such notice is transmitted by telecopy to the addresses specified
below:

 

In the case of AMO:

 

 

 

1700 East St Andrews Place,
Santa Ana, CA 92614
Attention: CIO
Telecopy No.:

 

 

 

With a copy to:

 

 

 

Aimee Weisner, Esq.
General Counsel
Telecopy No.:

 

 

 

In the case of Vendor:

 

 

 

Siemens Business Services, Inc.
101 Merritt 7, 6th Floor
Norwalk, CT  06581

 

 

 

Attention: Law Department
Telecopy No.: (203) 642-2386

 

 

 

With a copy to:

 

 

 

Siemens Business Services, Inc.
101 Merritt 7, 6th Floor
Norwalk, CT  06581

60



--------------------------------------------------------------------------------


 

Attention:  CEO
Telecopy No: (203) 642-2309

          Either Party may change its address or telecopy number for
notification purposes by giving the other Party ten (10) days’ notice of the new
address or telecopy number and the date upon which it will become effective.

          30.03      Counterparts.

          This Agreement may be executed in any number of counterparts, each of
which will be deemed an original, but all of which taken together shall
constitute one single agreement between the Parties.

          30.04      Consents, Approvals and Requests.

          Except as specifically set forth in this Agreement, all consents and
approvals to be given by either Party under this Agreement shall not be
unreasonably withheld or delayed and each Party shall make only reasonable
requests under this Agreement.  Except as specifically set forth in this
Agreement or in a signed writing between the Parties, all consents and approvals
to be given by either Party under this Agreement shall be effective only if made
in a writing signed by the Party giving the consent or approval.

          30.05      Severability.

          If any provision of this Agreement is held by a court of competent
jurisdiction to be contrary to law, then the remaining provisions of this
Agreement, if capable of substantial performance, shall remain in full force and
effect.

          30.06      Waivers.

          No delay or omission by either Party to exercise any right or power it
has under this Agreement shall impair or be construed as a waiver of such right
or power.  A waiver by any Party of any breach or covenant shall not be
construed to be a waiver of any succeeding breach or any other covenant.  All
waivers must be signed by the Party waiving its rights.

          30.07      Publicity.

          Each Party shall (1) submit to the other all advertising, written
sales promotions, press releases and other publicity matters relating to this
Agreement in which the other Party’s name or mark is mentioned or which contains
language from which the connection of said name or mark may be inferred or
implied and (2) not publish or use such advertising, sales promotions, press
releases or publicity matters without the other Party’s prior written consent.

          30.08      Entire Agreement.

          This Agreement and the schedules and exhibits identified in this
Agreement (which are hereby incorporated by reference) represent the entire
agreement between the Parties with respect to its subject matter, and there are
no other representations, understandings or agreements

61



--------------------------------------------------------------------------------


between the Parties relative to such subject matter.  Notwithstanding anything
else herein, in the event of any conflict between any term, condition or
provision of this Agreement and any schedule or exhibit, the terms, conditions
and provisions of this Agreement shall prevail.

          30.09      Amendments.

          No amendment to, or change, waiver or discharge of, any provision of
this Agreement shall be valid unless in writing and signed by an authorized
representative of each of the Parties.

          30.10      Survival.

          The terms of Sections 11.01(3), 12.06, 15.01, 18.03, 18.04, 18.06,
18.09, 19.02, 20.04 (for a period of one year after the End Date), 20.05 (for a
period of one year after the End Date) and Articles 7, 14 (for the period and to
the extent set forth therein), 21, 23 (to the extent set forth therein), 24, 25,
26, 27, 28 and 30, together with those other provisions by their terms or
purpose are intended to survive the expiration or earlier termination, shall
survive the expiration or termination of this Agreement.

          30.11      Third Party Beneficiaries.

          Each Party intends that this Agreement shall not benefit, or create
any right or cause of action in or on behalf of, any person or entity other than
the Parties.

          30.12      Governing Law.

          This Agreement and the rights and obligations of the Parties under
this Agreement shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to its principles of conflicts of
laws.

          30.13      Sole and Exclusive Venue.

          Subject to Section 24.04, each Party irrevocably agrees that any legal
action, suit or proceeding brought by it in any way arising out of this
Agreement must be brought solely and exclusively in the United States District
Court for the Central District of California or in the state courts of the State
of California located in Orange County, California, and irrevocably accepts and
submits to the sole and exclusive jurisdiction of each of the such courts in
personam, generally and unconditionally with respect to any action, suit or
proceeding brought by it or against it by the other Party; provided, however,
that this Section shall not prevent a Party against whom any legal action, suit
or proceeding is brought by the other Party in the state courts of the State of
California from seeking to remove such legal action, suit or proceeding,
pursuant to applicable Federal law, to the district court of the United States
for the district and division embracing the place where the action is pending in
the state courts of the State of California, and in the event an action is so
removed each Party irrevocably accepts and submits to the jurisdiction of the
aforesaid district court.  Each Party hereto further irrevocably consents to the
service of process from any of the aforesaid courts by mailing copies thereof by
registered or certified mail, postage prepaid, to such Party at its address
designated pursuant to this Agreement, with such service of process to become
effective thirty (30) days after such mailing.  Each Party waives any right to a
jury trial.

62



--------------------------------------------------------------------------------


          30.14      Covenant of Further Assurances.

          AMO and Vendor covenant and agree that, subsequent to the execution
and delivery of this Agreement and, without any additional consideration, each
of AMO and Vendor shall execute and deliver any further legal instruments and
perform any reasonable acts that are or may become necessary to effectuate the
purposes of this Agreement.

          30.15      Negotiated Terms.

          The Parties agree that the terms and conditions of this Agreement are
the result of negotiations between the Parties and that this Agreement shall not
be construed in favor of or against any Party by reason of the extent to which
any Party or its professional advisors participated in the preparation of this
Agreement.

          30.16      Export.

          AMO and Vendor shall not knowingly export or re-export any personal
computer system, hardware, software, technical data or sub-elements under this
Agreement, directly or indirectly, to any destinations prohibited by the U.S.
Government.  The term “technical data” in this context, means such data as is
defined as technical data by applicable U.S. export regulations.

          30.17

Federal Regulations; California Regulations.

 

 

          (1)

Vendor also agrees and covenants that none of its employees, or employees of its
Subcontractors, who provide Covered Services to the AMO Entities pursuant to
this Agreement in the United States are unauthorized aliens as defined in the
Immigration Reform and Control Act of 1986.

 

 

          (2)

“Segregated Facilities”, as used in this provision, means any waiting rooms,
work areas, rest rooms and wash rooms, restaurants and other eating areas, time
clocks, locker rooms and other storage or dressing areas, parking lots, drinking
fountains, recreation or entertainment areas, transportation, and housing
facilities provided for employees, that are segregated by explicitly directive
or are in fact segregated on the basis of race, color, religion or national
origin because of habit, local custom or otherwise.

 

 

          (3)

Vendor certifies that it does not and will not maintain or provide for its
employees any Segregated Facilities at any of its establishments, and that it
does not and will not permit its employees to perform their services at any
location under its control where Segregated Facilities are maintained.  Vendor
understands and agrees that maintaining or providing Segregated Facilities for
its employees or permitting its employees to perform their services at any
locations under its control where Segregated Facilities are maintained is a
violation of the Equal Opportunity Clause contained at 48 C.F.R. Section
52.222.26 and incorporated herein.

 

 

          (4)

The following applies to any person who engages in the business, or acts in the
capacity, of a contractor under California Bus. & Prof Code Section 7026:

63



--------------------------------------------------------------------------------


 

Contractors are required by law to be licensed and regulated by the Contractors’
State License Board which has jurisdiction to investigate complaints against
contractors if a complaint regarding a patent act or omission is filed within
four years of the date of the alleged violation.  A complaint regarding a latent
act or omission pertaining to structural defects must be filed within 10 years
of the date of the alleged violation.  Any questions concerning a contractor may
be referred to the Registrar, Contractors’ State License Board, P.O. Box 26000,
Sacramento, California 95826.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

64



--------------------------------------------------------------------------------


          Each of AMO and Vendor has caused this Agreement to be signed and
delivered by its duly authorized representative.

 

ADVANCED MEDICAL OPTICS, INC. (“AMO”)

 

 

 

By:

/s/ MARY WEST

 

 

--------------------------------------------------------------------------------

 

Name:

Mary West

 

Title:

Vice President, Chief Information Officer

 

 

 

 

 

 

 

SIEMENS BUSINESS SERVICES, INC.
(“VENDOR”)

 

 

 

 

By:

/s/ PETER ROED

 

 

--------------------------------------------------------------------------------

 

Name:

Peter Roed

 

Title:

Chief Financial Officer

65